


EXHIBIT 10.1


$450,000,000
AMENDED AND RESTATED
FIVE-YEAR REVOLVING CREDIT AGREEMENT
among
RAYONIER INC.,
RAYONIER TRS HOLDINGS INC.
and
RAYONIER OPERATING COMPANY LLC,
as Borrowers,
The Lenders from Time to Time Parties Hereto,
The Issuing Banks from Time to Time Parties Hereto,
CREDIT SUISSE AG,
as Administrative Agent,
CREDIT SUISSE SECURITIES (USA) LLC,
as Sole Bookrunner,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
J.P. MORGAN SECURITIES LLC,
as Co-Syndication Agents,


SUNTRUST BANK, US BANK, N.A., TD BANK, N.A.
and
Wells Fargo Bank, National Association,
as Co-Documentation Agents,
and
CREDIT SUISSE SECURITIES (USA) LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers
Dated as of October 11, 2012






--------------------------------------------------------------------------------




Table of Contents
 
 
 
 
Page


 
 
 
 
 
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1


 
 
 
 
 
 
Section 1.01.
Certain Defined Terms
 
2


 
Section 1.02.
Terms Generally
 
26


 
Section 1.03.
Computation of Time Periods
 
27


 
Section 1.04.
Accounting Terms
 
27


 
 
 
 
 
ARTICLE II AMOUNTS AND TERMS OF THE REVOLVING CREDIT ADVANCES
27


 
 
 
 
 
 
Section 2.01.
The Revolving Credit Advances
 
27


 
Section 2.02.
Making the Revolving Credit Advances
 
28


 
Section 2.03.
Letters of Credit
 
29


 
Section 2.04.
Fees
 
34


 
Section 2.05.
Termination or Reduction of the Commitments
 
34


 
Section 2.06.
Repayment of Revolving Credit Advances
 
35


 
Section 2.07.
Interest on Revolving Credit Advances
 
35


 
Section 2.08.
Computation of Interest
 
35


 
Section 2.09.
Inability to Determine Interest Rate
 
36


 
Section 2.10.
Conversion of Revolving Credit Advances
 
36


 
Section 2.11.
Prepayments of Revolving Credit Advances
 
37


 
Section 2.12.
Increased Costs
 
37


 
Section 2.13.
Illegality
 
39


 
Section 2.14.
Payment
 
39


 
Section 2.15.
Taxes
 
39


 
Section 2.16.
Sharing of Payments, Etc.
 
41


 
Section 2.17.
Evidence of Debt
 
42


 
Section 2.18.
Use of Proceeds
 
43


 
Section 2.19.
[Intentionally Omitted]
 
43


 
Section 2.20.
Mitigation Obligations; Replacement of Lenders
 
43


 
Section 2.21.
Cash Collateral
 
44


 
Section 2.22.
Defaulting Lenders
 
45


 
Section 2.23.
Breakage
 
47


 
Section 2.24.
Administrative Agent's Clawback
 
48


 
 
 
 
 
ARTICLE III CONDITIONS PRECEDENT
49


 
 
 
 
 
 
Section 3.01.
Conditions Precedent to Restatement Effective Date
 
49


 
Section 3.02.
Conditions Precedent to Each Loan Event
 
52


 


 
 
 
ARTICLE IV PRESENTATIONS AND WARRANTIES
52


 
 
 
 
 
 
Section 4.01.
Representations and Warranties of the Borrowers
 
52


 
 
 
 
 





--------------------------------------------------------------------------------




ARTICLE V COVENANTS OF THE BORROWERS
56


 
 
 
 
 
 
Section 5.01.
Affirmative Covenants
 
56


 
Section 5.02.
Rayonier's Additional Affirmative Covenants
 
62


 
Section 5.03.
Negative Covenants
 
62


 
Section 5.04.
Financial Covenants
 
67


 
 
 
 
 
ARTICLE VI EVENTS OF DEFAULT
67


 
 
 
 
 
 
Section 6.01.
Events of Default
 
67


 
 
 
 
 
ARTICLE VII ADMINISTRATIVE AGENT
71


 
 
 
 
 
 
Section 7.01.
Appointment and Authority
 
71


 
Section 7.02.
Rights as a Lender
 
71


 
Section 7.03.
Exculpatory Provisions
 
71


 
Section 7.04.
Reliance by Administrative Agent    
 
72


 
Section 7.05.
Delegation of Duties
 
73


 
Section 7.06.
Resignation of Administrative Agent
 
73


 
Section 7.07.
Non-Reliance on Administrative Agent and Other Lenders
 
74


 
Section 7.08.
No Other Duties, Etc.
 
74


 
Section 7.09.
Administrative Agent May File Proofs of Claim
 
74


 
Section 7.10.
Guarantee Matters
 
75


 
 
 
 
 
ARTICLE VIII MISCELLANEUOS
75


 
Section 8.01.
Amendments, Etc.
 
75


 
Section 8.02.
Notices; Effectiveness; Electronic Communication
 
76


 
Section 8.03.
No Waiver; Remedies
 
78


 
Section 8.04.
Costs and Expenses
 
78


 
Section 8.05.
Right of Set-off
 
80


 
Section 8.06.
Binding Effect
 
81


 
Section 8.07.
Successors and Assigns.
 
81


 
Section 8.08.
Rayonier as Agent
 
85


 
Section 8.09.
Treatment of Certain Information; Confidentiality
 
86


 
Section 8.10.
Governing Law; Jurisdiction; Etc.
 
87


 
Section 8.11.
Headings
 
87


 
Section 8.12.
Severability
 
88


 
Section 8.13.
Counterparts; Integration; Effectiveness; Electronic Execution
 
88


 
Section 8.14.
USA PATRIOT Act Notice
 
88


 
Section 8.15.
Waiver of Jury Trial
 
88



















--------------------------------------------------------------------------------




Schedules
Schedule I        -    Commitment Amounts and Applicable Lending Offices
Schedule 2.03        -    Existing Letters of Credit
Schedule 4.01(g)        -    Disclosed Litigation
Schedule 4.01(l)        -    Environmental Matters
Schedule 4.01(m)        -    NPL Properties
Schedule 4.01(n)        -    Transport of Hazardous Materials
Schedule 4.01(o)        -    Post Retirement Benefit Obligations
Schedule 5.03(b)        -    Existing Liens
Schedule 5.03(g)        -    Existing Subsidiary Debt
Schedule 8.07(f)         -    Designated Farm Credit Lenders




Exhibits
Exhibit A        -    Form of Revolving Credit Promissory Note
Exhibit B        -    Form of Notice of Revolving Credit Borrowing
Exhibit C        -    Form of Guarantee Agreement
Exhibit D        -    Form of Closing Certificate
Exhibit E        -    Form of Assignment and Assumption
Exhibit F        -    Form of Solvency Certificate






--------------------------------------------------------------------------------




AMENDED AND RESTATED FIVE-YEAR REVOL.06
VING CREDIT AGREEMENT, dated as of October 11, 2012 (as supplemented, modified,
restated and amended from time to time, this “Agreement”), made by and among
RAYONIER INC., a North Carolina corporation (“Rayonier”), RAYONIER TRS HOLDINGS
INC., a Delaware corporation (“TRS”), and RAYONIER OPERATING COMPANY LLC, a
Delaware limited liability company (“ROC”; each of Rayonier, TRS and ROC being
referred to herein individually as a “Borrower”, and collectively as the
“Borrowers”), the several banks, financial institutions and other institutional
lenders from time to time party hereto as Lenders (as defined below), the
Issuing Banks (as defined below) from time to time party hereto, CREDIT SUISSE
AG, acting through one or more of its affiliates or branches (“Credit Suisse”),
as administrative agent on behalf of the Lenders (in such capacity, the
“Administrative Agent”), CREDIT SUISSE SECURITIES (USA) LLC (“Credit Suisse
Securities”), as Sole Bookrunner, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED and J.P. MORGAN SECURITIES LLC, as Co-Syndication Agents, SUNTRUST
BANK, TD BANK, N.A. US BANK, N.A. and Wells Fargo Bank, National Association, as
Co-Documentation Agents, and CREDIT SUISSE SECURITIES and MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED, as Joint Lead Arrangers.
PRELIMINARY STATEMENTS
1.As of the Closing Date (as defined below), certain of the Lenders and other
financial institutions extended credit to the Borrowers and RFR (as defined
below) in an aggregate principal amount of up to $300,000,000 in the form of
revolving credit advances and letters of credit upon the terms and conditions
set forth in the Original Credit Agreement (as defined below).
2.On August 30, 2011, Rayonier exercised its right under Section 2.19 of the
Original Credit Agreement and requested, and certain of the Lenders and the
other financial institutions then party to the Original Credit Agreement agreed,
that the aggregate amount of the Commitments be increased by $150,000,000 upon
the terms and conditions set forth in that certain $150,000,000 Incremental
Assumption Agreement, dated as of August 30, 2011, among Rayonier, TRS, ROC and
RFR, as borrowers, Rayonier, TRS and ROC, as guarantors, certain Subsidiaries of
TRS, as subsidiary guarantors, the Administrative Agent and certain of the
Lenders and the other financial institutions party thereto.
3.The Borrowers and RFR have requested, and the Lenders agreed, that the
Original Credit Agreement be amended and restated as set forth herein.
4.In consideration of the premises and the mutual covenants herein contained and
for other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
hereby agree that the Original Credit Agreement is amended and restated in its
entirety as follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


SECTION 1.01    Certain Defined Terms.    As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):


“Administrative Agent” has the meaning set forth in the introductory paragraph.
“Administrative Agent's Account” means the account of the Administrative Agent
maintained by the Administrative Agent at The Bank of New York, ABA
No. 02100018, Account No. 8900492627, Attn: Agency Cayman, Reference: Rayonier
or such other account as the Administrative Agent may designate from time to
time by notice to Rayonier and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Parties” has the meaning specified in Section 8.02(d)(ii).
“Agreement” has the meaning set forth in the introductory paragraph.
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the greatest of:




--------------------------------------------------------------------------------




(a)the Prime Rate in effect on such day;
(b)the Federal Funds Effective Rate in effect on such day plus 1/2 of 1.00%; and
(c)the Eurodollar Rate on such day (or if such day is not a Business Day, on the
immediately preceding Business Day) for a Eurodollar Rate Advance with a
one-month Interest Period plus 1.00%; provided that, for the avoidance of doubt,
for purposes of this definition, the Eurodollar Base Rate for any day shall be
based on the rate determined on such day at approximately 11:00 a.m. (London
time) by reference to the British Bankers' Association Interest Settlement Rates
for deposits in Dollars (as set forth by any service selected by the
Administrative Agent that has been nominated by the British Bankers' Association
as an authorized vendor for the purpose of displaying such rates).


If for any reason the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) above until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Eurodollar Base Rate shall be effective on the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Eurodollar Base Rate, as
the case may be.
“Alternate Base Rate Advance” means a Revolving Credit Advance that bears
interest as provided in Section 2.07(a)(i).
“Applicable Lending Office” means, with respect to each Lender, such Lender's
Domestic Lending Office in the case of an Alternate Base Rate Advance and such
Lender's Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
“Applicable Margin” means, for any day (a) with respect to any Alternate Base
Rate Advance, the applicable percentage set forth below in the column entitled
“Alternate Base Rate Advances”, determined by reference to the Corporate Credit
Rating in effect on such date as set forth below, and (b) with respect to any
Eurodollar Rate Advance, the applicable percentage set forth below in the column
entitled “Eurodollar Rate Advances”, determined by reference to the Corporate
Credit Rating in effect on such date as set forth below:
Corporate Credit
Rating S&P/Moody's
Eurodollar Rate Advances
Alternate Base
Rate Advances
Level 1
A- or A3 or above
0.775%
—%
Level 2
Lower than Level 1 but at least BBB+ or Baa1
0.975%
—%
Level 3
Lower than Level 2 but at least
BBB or Baa2
1.175%
0.175%
Level 4
Lower than Level 3 but at least BBB- and Baa3
1.675%
0.675%
Level 5
Lower than Level 4 but at least BB+ and Ba1
1.925%
0.925%
Level 6
Lower than Level 5 (or Levels 1-5 otherwise not applicable)
2.675%
1.675%









--------------------------------------------------------------------------------




“Applicable Percentage” means with respect to any Lender, the percentage of the
total Commitments represented by such Lender's Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments in effect immediately prior to such termination or
expiration, giving effect to any assignments.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Asset Sale ” has the meaning specified in Section 5.03(d).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 8.07), and accepted by the Administrative Agent, in
substantially the form of Exhibit E, or any other form approved by the
Administrative Agent.
“Attributable Debt” means, as of any date of determination, (a) in the case of
Capital Leases (or leases that have been or should be, in accordance with GAAP,
recorded as capital leases) (including such leases pursuant to a Sale and
Leaseback Transaction), the amount of capital lease obligations determined in
accordance with GAAP, (b) in the case of Synthetic Leases, an amount determined
by capitalization of the remaining lease payments thereunder as if it were a
capital lease determined in accordance with GAAP, (c) in the case of
Securitization Transactions, the outstanding principal amount of such financing,
after taking into account reserve amounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment, and (d) in
the case of Sale and Leaseback Transactions (to the extent not otherwise
included in clause (a) above), the total obligation (discounted to present value
at the rate of interest implicit in the lease included in such transaction) of
the lessee for rental payments (other than amounts required to be paid on
account of property taxes, maintenance, repairs, insurance, assessments,
utilities, operating and labor costs and other items which do not constitute
payments for property rights) during the remaining portion of the term
(including extensions which are at the sole option of the lessor) of the lease
included in such transaction (in the case of any lease which is terminable by
the lessee upon a payment of a penalty, such rental obligation shall also
include the amount of such penalty, but no rent shall be considered as required
to be paid under such lease subsequent to the first date upon which it may be so
terminated).
“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).
“Borrower” and “Borrowers” have the meaning set forth in the introductory
paragraph.
“Breakage Event” has the meaning specified in Section 2.23.
“Business Day” means any day other than a Saturday, Sunday or day on which banks
in New York City are authorized or required by law to close; provided, however,
that when used in connection with a Eurodollar Rate Advance, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
Dollar deposits in the London interbank market.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by such Person (as lessee or guarantor or
other surety) which would, in accordance with GAAP, be required to be classified
and accounted for as a capital lease on a balance sheet of such Person.
“Capital Stock” means, with respect to any Person, any and all shares, units
representing interests, participations, rights in or other equivalents (however
designated) of such Person's capital stock, including (x) with respect to
partnerships, partnership interests (whether general or limited) and any other
interest or participation that confers upon a Person the right to receive a
share of the profits and losses of, or distributions of assets of, such
partnership, (y) with respect to limited liability companies, member interests,
and (z) with respect to any Person, any rights (other than debt securities
convertible into capital stock), warrants or options exchangeable for or
convertible into such capital stock.
“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the Issuing Banks and/or Lenders, as collateral for LC Obligations or
obligations of Lenders to fund participations in respect of LC Obligations, cash
or deposit account balances or, if the Administrative Agent and each applicable
Issuing Bank shall agree in their sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to the
Administrative




--------------------------------------------------------------------------------




Agent and each applicable Issuing Bank. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
“CERCLIS” has the meaning specified in Section 4.01(m).
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Closing Date” means April 21, 2011, which is the date on which the conditions
precedent set forth in Section 3.01 of the Original Credit Agreement were
satisfied or waived by the Required Lenders.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, with respect to any Lender at any time (a) the amount set
forth opposite such Lender's name as its “Commitment Amount” on Schedule I
hereto, or (b) if such Lender has entered into any Assignment and Assumption,
the amount set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 8.07(c), in each case, as such amount
may be reduced pursuant to Section 2.05.
“Communication” has the meaning specified in Section 8.02(d)(ii).
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Consolidated EBITDA” means, for any Person and its Consolidated Subsidiaries
for any period, Consolidated Net Income From Continuing Operations adjusted for
interest expense, income taxes, depreciation, depletion and amortization and the
non-cash cost of timberland and real estate sales, any provision for
dispositions, and any non‑cash adjustments for increases or decreases to the
fair value of long-term assets or liabilities (in each case, (x) on a
Consolidated basis, (y) without duplication, and (z) only to the extent that
such amounts reduced Consolidated Net Income From Continuing Operations for the
applicable period); provided that, for purposes of calculating compliance with
Section 5.04(b), the Consolidated EBITDA attributable to any Person or business
unit acquired by Rayonier or any of its Subsidiaries during any period of four
full Fiscal Quarters shall be included on a pro forma basis for such period of
four full Fiscal Quarters (assuming the consummation of each such acquisition
occurred on the first day of such period of four full Fiscal Quarters).
“Consolidated Funded Debt” means, as of any date of determination, all Funded
Debt of Rayonier and its Subsidiaries determined on a Consolidated basis in
accordance with GAAP; including, in any event, a pro rata share of the foregoing
items and components attributable to interests in joint ventures.
“Consolidated Net Income” means, with respect to any specified Person for any
period, Consolidated net income (or loss) of such Person and its Subsidiaries
for such period determined on a Consolidated basis in accordance with GAAP;
provided that there shall be excluded (a) the income (or deficit) of any other
Person accrued prior to the date it becomes a Subsidiary of such specified
Person or is merged into or Consolidated with such specified Person or any of
its Subsidiaries, and (b) the undistributed earnings of any Subsidiary of such
specified Person to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation or requirement of law applicable to such
Subsidiary.
“Consolidated Net Income From Continuing Operations” means, with respect to any
Person for any period, the “Consolidated Net Income From Continuing Operations”,
as determined on a Consolidated basis in




--------------------------------------------------------------------------------




accordance with GAAP; provided, however, that if the financial statements of
such Person for any period do not include an amount of “Consolidated Net Income
From Continuing Operations” specifically set forth therein, then the
Consolidated Net Income From Continuing Operations of such Person for such
period shall be deemed to be such Person's “Consolidated Net Income” (as defined
in this Agreement) for such period.
“Consolidated Net Tangible Assets” means as of the last day of any Fiscal
Quarter, total assets less the sum of total current liabilities and intangible
assets, in each case as set forth on the consolidated balance sheet of Rayonier
and its consolidated Subsidiaries as of such date and computed in accordance
with GAAP.
“Consolidated Net Worth” means, for any period, the amount of equity accounts
plus (or minus in the case of a deficit) the amount of surplus and retained
earnings accounts of Rayonier and its Subsidiaries, excluding (i) accumulated
other comprehensive income (or loss) accounts of Rayonier and its Subsidiaries,
and (ii) non-controlling interests accounts of Rayonier and its Subsidiaries,
all as determined in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Account” means each deposit account that is subject to an account
control agreement in form and substance satisfactory to the Administrative Agent
and each applicable Issuing Bank.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.09 or Section 2.10.
“Corporate Credit Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody's, as the case may be, as the
“corporate rating” or “corporate family rating” of Rayonier. For purposes of the
foregoing, (i) if neither S&P nor Moody's shall have in effect a Corporate
Credit Rating, the Applicable Margin and the Facility Fee will be set in
accordance with Level 6 under the definitions of such terms; (ii) if any rating
established by S&P or Moody's shall be changed, such change shall be effective
as of the date on which such change is first announced publicly by the rating
agency making such change; and (iii) if S&P or Moody's shall change the basis on
which ratings are established, each reference to the Corporate Credit Rating
announced by S&P or Moody's, as the case may be, shall refer to the then
equivalent rating by S&P or Moody's, as the case may be.
“Credit Suisse” has the meaning set forth in the introductory paragraph.
“Credit Suisse Securities” has the meaning set forth in the introductory
paragraph.
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person's business and that are not overdue for a
period that is not consistent with the Ordinary Course of Business of such
Person), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all obligations of
such Person as lessee under leases that have been or should be, in accordance
with GAAP, recorded as capital leases, (f) all obligations, contingent or
otherwise, of such Person in respect of acceptance, letter of credit or similar
facilities (other than obligations under (i) Trade Letters of Credit,
(ii) performance bonds or letters of credit issued in connection with the
purchase of inventory, including prepaid timber stumpage, by Rayonier or any of
its Subsidiaries in the Ordinary Course of Business, (iii) performance bonds or
letters of credit to secure obligations under workers' compensation laws or
similar legislation, (iv) performance bonds or letters of credit issued for the
account of Rayonier or any of its Subsidiaries to secure obligations under
self-insurance programs to the extent permitted by the terms of this Agreement
and in an aggregate maximum available amount with respect to all such
performance bonds and letters of credit not to exceed at any one time
$20,000,000, and (v) performance bonds or letters of credit issued for the
account of Rayonier or any of its Subsidiaries not otherwise excluded from this
definition in an aggregate maximum available amount with respect to all such
performance bonds and letters of credit not to exceed at any one time
$2,000,000; provided that in each case such performance bond or letter of credit
(including, without limitation, any Trade Letters of Credit but excluding
performance bonds or letters of credit described in clause (f)(v) above) does
not secure Debt), (g)




--------------------------------------------------------------------------------




all Guarantees issued by such Person, and (h) all Debt referred to in
clauses (a) through (g) above secured by (or for which the holder of such Debt
has an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Debt; provided that the amount of Debt of such person under this
clause (h) shall be deemed to be the lesser of (A) the Fair Market Value of the
property subject to such Lien, and (B) the total Debt of such other Person
secured thereby. The Debt of any Person shall include the Debt of any
partnership in which such Person is a general partner, but shall not include
obligations under a financial assurance statement that a Person is required to
provide under Environmental Law in support of the closure and post-closure
obligations of one or more of its Subsidiaries.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Default Interest” has the meaning specified in Section 2.07(b).
“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Revolving Credit Advances within
two (2) Business Days of the date such Revolving Credit Advances were required
to be funded hereunder unless such Lender notifies the Administrative Agent and
Rayonier in writing that such failure is the result of such Lender's
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any Issuing Bank or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit) within two (2) Business Days of the date when due, (b) has
notified Rayonier, the Administrative Agent or any Issuing Bank in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender's obligation to fund a Revolving Credit Advance hereunder
and states that such position is based on such Lender's determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or Rayonier, to confirm in
writing to the Administrative Agent and Rayonier that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and Rayonier), or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.22(b)) upon delivery of
written notice of such determination to Rayonier, each Issuing Bank and each
Lender.
“Designated Letter of Credit” and “Designated Letters of Credit” have the
meanings specified in Section 2.03(c).
“Disclosed Litigation” has the meaning specified in Section 4.01(g).
“Dollars” or “$”means the lawful money of the United States of America.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Assumption pursuant




--------------------------------------------------------------------------------




to which it became a Lender, or such other office of such Lender as such Lender
may from time to time specify to Rayonier and the Administrative Agent.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 8.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 8.07(b)(iii)).
“Environmental Action” means any (a) administrative, regulatory or judicial
action, suit, written demand, demand letter, written claim, notice of
noncompliance or violation, notice of liability or potential liability,
investigation, proceeding, consent order or consent agreement relating in any
way to any Environmental Law, Environmental Permit or Hazardous Materials or
arising from alleged injury or threat of injury to health, safety or the
environment including, without limitation, (i) by any Governmental Authority for
enforcement, cleanup, removal, response, remedial or other actions or damages,
and (ii) by any Governmental Authority for damages, contribution,
indemnification, cost recovery, compensatory or injunctive relief; and (b) any
administrative, regulatory or judicial action, suit or proceeding brought by any
Person before a forum of competent jurisdiction relating in any way to any
Environmental Law, Environmental Permit or Hazardous Materials or arising from
alleged injury or threat of injury to health, safety or the environment.
“Environmental Law” means any federal, state, local or foreign statute, law
(including common law), ordinance, rule, regulation, code, order, judgment or
decree or any judicial or agency interpretation, policy or guidance relating to
pollution or protection of the environment, health, safety or natural resources,
including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of, or
exposure to, Hazardous Materials all as amended or hereafter amended.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of any Borrower's controlled group, or under common control with any
Borrower, within the meaning of Section 414 of the Code.
“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA for a minimum funding waiver with respect to a Plan; (c) the provision
by the administrator of any Plan of a notice of intent to terminate such Plan
pursuant to Section 4041(a)(2) of ERISA (including any such notice with respect
to a plan amendment referred to in Section 4041(e) of ERISA); (d) the cessation
of operations at a facility of any Borrower or any of its ERISA Affiliates in
the circumstances described in Section 4062(e) of ERISA; (e) the withdrawal from
a Multiple Employer Plan subject to Section 4063 of ERISA during a plan year for
which it was a substantial employer, as defined in Section 4001(a)(2) of ERISA;
(f) the conditions for the imposition of a lien under Section 303(k) of ERISA or
Section 430(k) of the Code shall have been met with respect to any Plan; (g) a
determination that any Plan is in “at risk” status (within the meaning of
Section 303 of ERISA); or (h) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that could constitute
grounds for the termination of, or the appointment of a trustee to administer, a
Plan.
“Eurocurrency Liabilities” has the meaning specified in Regulation D of the FRB,
as in effect from time to time.
“Eurodollar Base Rate” means, with respect to any Eurodollar Rate Advance for
any Interest Period, the rate per annum determined by the Administrative Agent
at approximately 11:00 a.m. (London time) on the date which is two (2) Business
Days prior to the beginning of such Interest Period by reference to the British
Bankers' Association Interest Settlement Rates for deposits in Dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers' Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the




--------------------------------------------------------------------------------




extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “Eurodollar Base Rate” shall be the interest
rate per annum determined by the Administrative Agent to be the average of the
rates per annum at which deposits in Dollars are offered for such Interest
Period to major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date which
is two (2) Business Days prior to the beginning of such Interest Period.
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to Rayonier and the Administrative Agent.
“Eurodollar Rate” means with respect to each day during each Interest Period
pertaining to a Eurodollar Rate Advance, a rate per annum determined for such
day in accordance with the following formula:
Eurodollar Base Rate
1.00 - Eurodollar Reserve Percentage



“Eurodollar Rate Advance” means a Revolving Credit Advance that bears interest
as provided in Section 2.07(a)(ii).
“Eurodollar Reserve Percentage” for any Interest Period for each Eurodollar Rate
Advance means the reserve percentage applicable two (2) Business Days before the
first day of such Interest Period under regulations issued from time to time by
the FRB (or any successor) for determining the maximum reserve requirement
(including, without limitation, any emergency, supplemental or other marginal
reserve requirement) for a member bank of the Federal Reserve System in New York
City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.
“Events of Default” has the meaning specified in Section 6.01.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Borrower is located, and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by a Borrower
under Section 2.20), any U.S. federal withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new lending office) or is attributable to such Foreign
Lender's failure or inability (other than as a result of a Change in Law) to
comply with Section 2.15(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from any Borrowers with
respect to such withholding tax pursuant to Section 2.15(a), and (d) any U.S.
federal withholding taxes imposed by Sections 1471 through 1474 of the Code in
effect as of the Closing Date (including any official interpretations thereof,
collectively, “FATCA”) as a result of the failure of such recipient to satisfy
the applicable requirements of FATCA.
“Existing Letters of Credit” means the Letters of Credit described on
Schedule 2.03 under the heading “Existing Letters of Credit”.
“Existing Subsidiary Debt” has the meaning specified in Section 5.03(g)(iii).
“Facility” means, at any time, the revolving credit facility provided under
Article II of this Agreement, subject to the terms and conditions of this
Agreement, in an amount equal to the aggregate Commitments of the Lenders at
such time.




--------------------------------------------------------------------------------




“Facility Fee” means, as of any date, a percentage per annum determined by
reference to the Corporate Credit Rating in effect on such date as set forth
below:
Corporate Credit Rating
S&P/Moody's
Facility Fee
Level 1
A- or A3 or above
0.1%
Level 2
Lower than Level 1 but at least BBB+ or Baa1
0.15%
Level 3
Lower than Level 2 but at least BBB or Baa2
0.2%
Level 4
Lower than Level 3 but at least BBB- and Baa3
0.2%
Level 5
Lower than Level 4 but at least BB+ and Ba1
0.2%
Level 6
Lower than Level 5 (or Levels 1-5 otherwise not applicable)
0.45%



“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm's-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell).
“Farm Credit Lender” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.
“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Fiscal Quarter” means each consecutive three calendar month period ending
March 31, June 30, September 30 or December 31 of any fiscal year.
“First Restatement Agreement” means that certain First Amendment and Restatement
Agreement, dated as of the Restatement Effective Date, among the Borrowers, RFR,
the Administrative Agent, the lenders party to the Original Credit Agreement and
the several banks, financial institutions and other institutional lenders party
thereto as assignees.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender's Applicable Percentage of the outstanding LC Obligations with
respect to Letters of Credit issued by an Issuing Bank other than LC Obligations
as to which such Defaulting Lender's participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.




--------------------------------------------------------------------------------




“Funded Debt” means, as to any Person (or consolidated group of Persons) at a
particular time, without duplication, all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP:


(i)all indebtedness and obligations included in clauses (a) through and
including (d) of the definition of “Debt” (including all Debt of Rayonier or any
of its Subsidiaries hereunder or under any other Loan Document);
(ii)all direct obligations under letters of credit (including standby and
commercial), bankers' acceptances and similar instruments (including performance
bonds, bank guaranties, surety bonds, comfort letters, keep-well agreements and
capital maintenance agreements) to the extent such instruments or agreements
support Debt;
(iii)the Attributable Debt (without duplication) of Capital Leases, Sale and
Leaseback Transactions, Synthetic Leases and Securitization Transactions;
(iv)all preferred cumulative stock and comparable equity interests providing
for, in the case of the foregoing, mandatory redemption, sinking fund or other
like payments;
(v)all Guarantees in respect of Funded Debt of another Person (other than
Rayonier or any of its Wholly-Owned Subsidiaries); and
(vi)Funded Debt of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer, and, as such, has
liability for such obligations, but only to the extent there is recourse to such
Person (or, if applicable, to any of Rayonier or any of its Subsidiaries) for
payment thereof.
For purposes hereof, the amount of Funded Debt shall be the lesser of (1) the
maximum amount available to be drawn in the case of letter of credit obligations
and the other obligations under clause (ii) and (2) the amount of Debt that such
letter of credit obligations and such other obligations under clause (ii)
actually supports, and the amount of Funded Debt shall be based on the amount of
Funded Debt that is the subject of the Guarantees in the case of Guarantees
under clause (v). For purposes of clarification, “Funded Debt” of a Person
constituting a consolidated group shall not include inter-company indebtedness
of such Persons, general accounts payable of such Persons which arise in the
ordinary course of business, accrued expenses of such Persons incurred in the
ordinary course of business or minority interests in joint ventures or
partnerships (except to the extent set forth in clause (vi) above).
“GAAP” has the meaning specified in Section 1.04.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantee” by any Person, means any obligation, contingent or otherwise, of
such Person guaranteeing directly or indirectly in any manner the Debt of any
other Person, or in effect guaranteeing directly or indirectly the Debt of any
other Person through an agreement (i) to pay or purchase such Debt or to advance
or supply funds for the payment or purchase of such Debt, (ii) to purchase, sell
or lease (as lessee or lessor) property, or to purchase or sell services,
primarily for the purpose of enabling the debtor to make payment of such Debt or
to assure the holder of such Debt against loss, (iii) to supply funds to or in
any other manner invest in the debtor (including any agreement to pay for
property or services irrespective of whether such property is received or such
services are rendered), or (iv) otherwise to assure a creditor against loss.
“Guarantee Agreement” means the Amended and Restated Guarantee Agreement, dated
as of the Restatement Effective Date, among Rayonier, TRS and ROC, as
guarantors, and Credit Suisse, as Administrative Agent, such agreement to be
substantially in the form of Exhibit C hereto.
“Hazardous Materials” means petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and any other chemicals, materials or
substances designated, classified or regulated as being “hazardous” or “toxic”
or as a “contaminant” or words of similar import, under any applicable
Environmental Law.
“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.




--------------------------------------------------------------------------------




“Indemnified Party” has the meaning specified in Section 8.04(b).
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Information” has the meaning specified in Section 8.09.
“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Revolving Credit Borrowing, the period commencing on the date of such
Eurodollar Rate Advance or the date of the Conversion of any Alternate Base Rate
Advance into such Eurodollar Rate Advance and ending on the last day of the
period selected by a Borrower pursuant to the provisions below and, thereafter,
each subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by such
Borrower pursuant to the provisions below, provided, however, that if the
applicable Borrower shall fail to select the duration of such subsequent period
pursuant to the provisions below, such Eurodollar Rate Advance shall be
automatically converted to an Alternate Base Rate Advance on the last day of
such then expiring Interest Period. The duration of each Interest Period shall
be one, two, three or six months, as the applicable Borrower may, upon notice
received by the Administrative Agent not later than 12:00 Noon (New York City
time) on the third Business Day prior to the first day of such Interest Period,
select; provided, however, that:
(vii)a Borrower may not select any Interest Period that ends after the
Termination Date;
(viii)Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Revolving Credit Borrowing shall be of the same
duration;
(ix)whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
(x)whenever an Interest Period begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) such Interest Period shall
end on the last Business Day of the appropriate subsequent calendar month.
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement designed to protect Rayonier or any of its Subsidiaries from
fluctuations in interest thereto.
“Issuing Bank” means each Lender selected by Rayonier which agrees to act
(pursuant to a written agreement among (and in form and substance acceptable to)
such Lender, Rayonier and the Administrative Agent) as an Issuing Bank, in its
capacity as issuer of Letters of Credit hereunder and which by execution of an
agreement referred to above shall become a party hereto, and each of their
successors in such capacity as provided in Section 2.03(i). For purposes of any
Letter of Credit referred to in the second sentence of the definition of “Letter
of Credit” and existing on the Closing Date, the term “Issuing Bank” shall mean
the issuer of such Letters of Credit.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“LC Commitment” of any Issuing Bank means, as of any date, the amount mutually
agreed between such Issuing Bank and Rayonier, not to exceed $100,000,000.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.




--------------------------------------------------------------------------------




“LC Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate amount of all LC
Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time. For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Lenders” means the Persons listed on Schedule I and any other Person that shall
have become party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
“Letters of Credit” means the letters of credit issued pursuant to
Section 2.03(a). For all purposes of this Agreement, any and all Existing
Letters of Credit outstanding on the Closing Date shall be deemed to be Letters
of Credit issued hereunder on the Closing Date.
“Leverage Ratio” means, at any date of determination, a quotient, expressed as a
percentage, the numerator of which shall be the Consolidated Funded Debt of
Rayonier and its Subsidiaries as of such date and the denominator of which shall
be the sum of the Consolidated Net Worth of Rayonier and its Subsidiaries as of
such date plus the Consolidated Funded Debt of Rayonier and its Subsidiaries as
of such date.
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
“Loan Documents” means collectively, this Agreement, the Guarantee Agreement,
the Notes (if any), the First Restatement Agreement and each other agreement,
instrument or certificate (other than an Assignment and Assumption, pursuant to
which the assignor therein sells and/or assigns an interest under this
Agreement) issued, executed and delivered to the Administrative Agent, any
Issuing Bank, or the Lenders hereunder or thereunder or pursuant hereto or
thereto (in each case as the same may be amended, restated, supplemented,
extended, renewed or replaced from time to time), and “Loan Document” means any
one of them.
“Loan Event” has the meaning specified in Section 3.02.
“Loan Parties” means, collectively, each Borrower.
“Majority JV Calculation Event” means (x) any dissolution or liquidation of any
Non-Wholly Owned Subsidiary of Rayonier with respect to which any assets of such
Subsidiary are transferred or otherwise received by any Minority Equity-holders
of such Subsidiary, and (y) any Asset Sale to the extent constituting a
contribution of assets to a Non-Wholly Owned Subsidiary of Rayonier.
“Majority JV Qualifying Assets” means cash, cash equivalents, real property,
timberlands, and other assets reasonably acceptable to the Administrative Agent:
provided, however, to constitute Majority JV Qualifying Assets, any such cash
and cash equivalents shall be required to not to be distributed or otherwise
transferred, whether by dividend or otherwise, directly or indirectly, to the
holders of Capital Stock in the applicable Non-Wholly Owned Subsidiary for a
period of no less than 365 days after contribution thereof to such Non-Wholly
Owned Subsidiary.
“Majority JV Required Contribution Amount” means, as determined with respect to
any Majority JV Calculation Event described in clause (y) of the definition of
Majority JV Calculation Event, the result of the following formula (expressed in
dollars and rounded down to the nearest dollar):
X/Y x (1-Y)
Where:     
X =
the Fair Market Value of the assets subject to such Asset Sales received by the
applicable Non-Wholly Owned Subsidiary; and





--------------------------------------------------------------------------------




Y =
the percentage of Capital Stock owned by Rayonier and its Wholly Owned
Subsidiaries in such Non-Wholly Owned Subsidiary (expressed as a decimal e.g., a
70% ownership percentage of Capital Stock shall be expressed as “0.70”).

“Majority JV Shortfall Amount” means (a) with respect to a Majority JV
Calculation Event described in clause (x) of the definition of Majority JV
Calculation Event, an amount equal to (i) the product of (A) the percentage of
Capital Stock owned by Rayonier and/or its Wholly Owned Subsidiaries in the
Non-Wholly Owned Subsidiary that is being dissolved or liquidated (expressed as
a decimal e.g., a 70% ownership percentage of Capital Stock shall be expressed
as “0.70”) times (B) the aggregate Fair Market Value of all of the assets of
such Non-Wholly Owned Subsidiary (as calculated immediately prior such
dissolution or liquidation) minus (ii) the aggregate Fair Market Value of the
assets of such Non-Wholly Owned Subsidiary that are distributed to Rayonier
and/or its Wholly Owned Subsidiaries, and (b) with respect to a Majority JV
Calculation Event described in clause (y) of the definition of Majority JV
Calculation Event, the Majority JV Required Contribution Amount minus the
aggregate Fair Market Value of Qualifying Assets contributed, substantially
contemporaneously with the occurrence of the applicable Majority JV Calculation
Event, to the applicable Non-Wholly Owned Subsidiary by Minority Equity-holders
(it being understood that the Majority JV Shortfall Amount shall not be less
than zero).
“Material Adverse Change” means any material adverse change in the business,
financial condition, operations, performance or properties of Rayonier and its
Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations, performance or properties of Rayonier and its
Subsidiaries taken as a whole, (b) the rights and remedies of the Administrative
Agent or any Lender or Issuing Bank under this Agreement, any Note or any other
Loan Document, or (c) the ability of any Borrower to perform its obligations
under this Agreement, any Note or any other Loan Document to which it is a
party.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
102% of the Fronting Exposure of all Issuing Banks with respect to Letters of
Credit issued and outstanding at such time, and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Banks in their sole
discretion.
“Minority Equity-holders” means, with respect to any Non-Wholly Owned Subsidiary
or Rayonier, collectively, the Persons (other than Rayonier or any of its Wholly
Owned Subsidiaries) that own Capital Stock in such Non-Wholly Owned Subsidiary.
“Moody's” means Moody's Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Borrower or any of its ERISA
Affiliates is making or accruing an obligation to make contributions, or has
within any of the preceding five plan years made or accrued an obligation to
make contributions.
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and at least one Person other than such Borrower
and its ERISA Affiliates, or (b) was so maintained and in respect of which any
Borrower or any of its ERISA Affiliates could have liability under Section 4064
or 4069 of ERISA in the event such plan has been or were to be terminated.
“Net Consideration” means, with respect to any Asset Sale, an amount equal to
all cash and cash equivalents, together with the Fair Market Value of any other
consideration, received with respect thereto, including payments in respect of
deferred payment obligations when received in the form of cash or cash
equivalents (except to the extent that such deferred payment obligations are
financed or sold with recourse to the any Borrower or any Subsidiary of
Rayonier), reduced by (a) brokerage commissions and other fees and expenses
(including, without limitation, fees and expenses of legal counsel, accountants
and other advisors and fees, expenses, discounts or commissions of underwriters,
placement agents and investment bankers) related to such Asset Sale,
(b) provisions for all taxes and transfer-related fees payable as a result of
such Asset Sale, (c) amounts required to be paid to any Person (other than any
Borrower or Subsidiary of Rayonier) owning a beneficial interest in the assets
subject to such Asset Sale, (d) appropriate amounts to be provided by any
Borrower or any Subsidiary of Rayonier, as the case may be, as a reserve
required in accordance with GAAP against liabilities associated with such Asset
Sale and retained by such Borrower or Subsidiary, as the case may be, after such
Asset Sale, including, without limitation,




--------------------------------------------------------------------------------




pension and other post-employment benefit liabilities, liabilities related to
environmental matters and liabilities under any indemnification obligations
associated with such Asset Sale, and (e) amounts required to be applied to the
repayment of Debt secured by a Lien on the asset or assets sold in such Asset
Sale; provided, however, that if (x) no Default or Event of Default shall have
occurred and shall be continuing at such time, and (y) Rayonier shall deliver a
certificate of a Responsible Officer of the applicable seller to the
Administrative Agent within sixty (60) days following the receipt thereof,
setting forth the applicable seller's intent to reinvest all or any portion of
such Net Consideration in long-term assets, real estate, timberlands and other
fixed or capital assets, in each case, useful for its business (or for the
business of any Borrower or any Subsidiary of Rayonier) within three hundred and
sixty-five (365) days following receipt of such Net Consideration, then such
proceeds shall not constitute Net Consideration, except to the extent not so
used at the end of such three hundred and sixty-five (365) day period, at which
time such proceeds shall be deemed to be Net Consideration.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 8.01, and (ii) has been approved by the
Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Wholly Owned Subsidiary” means, with respect to any direct or indirect
Subsidiary of any Person, such Subsidiary that is not a Wholly Owned Subsidiary
of such Person.
“Note” means a revolving credit promissory note of the applicable Borrower
payable to the order of any Lender, delivered pursuant to a request made under
Section 2.17, in substantially the form of Exhibit A hereto, in a principal
amount up to the Commitment of such Lender.
“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).
“NPL” has the meaning specified in Section 4.01(m).
“OFAC” has the meaning specified in Section 4.01(r).
“Ordinary Course of Business” means an action taken by Rayonier or any of its
Subsidiaries if (a) such action is consistent with the past practices of such
Person and is taken in the ordinary course of the normal day-to-day operations
of such Person; (b) such action is not required to be authorized by the board of
directors of Rayonier (or by any Person or group of Persons exercising similar
authority); and (c) such action is similar in nature, standard of quality, and
magnitude to actions customarily taken, without any authorization by the board
of directors (or by any Person or group of Persons exercising similar
authority), in the ordinary course of the normal day-to-day operations of other
Persons that are in the same line of business as such Person.
“Original Credit Agreement” means the Credit Agreement, dated as of April 21,
2011, among Rayonier, TRS, RFR, ROC, the lenders and other financial
institutions party thereto, and the Administrative Agent, as amended,
supplemented or otherwise modified and in effect immediately prior to the
Restatement Effective Date.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Participant” has the meaning assigned to such term in Section 8.07(d).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA (or any successor entity performing similar functions).
“Performance Fibers” means Rayonier Performance Fibers, LLC, a Delaware limited
liability company.
“Permitted Liens” means any of the following:
(d)Liens for taxes, assessments and governmental charges or levies to the extent
not required to be paid under Section 5.01(b) hereof;
(e)Liens imposed by law, such as materialmen's, mechanics', carriers', workmen's
and




--------------------------------------------------------------------------------




repairmen's Liens and other similar Liens arising in the Ordinary Course of
Business securing obligations that are not overdue for a reasonable period or,
if so overdue, are unfiled and no other action has been taken to enforce such
Lien or that are being contested in good faith and by appropriate actions, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;
(f)pledges or deposits to secure obligations under workers' compensation laws or
similar legislation or to secure public or statutory obligations;
(g)easements, rights of way, encumbrances and minor defects or irregularities in
title to real property not interfering in any material respect with the ordinary
conduct of the business of any Borrower or any of its Subsidiaries;
(h)Liens created pursuant to any Loan Document;
(i)Liens arising from judgments or orders for the payment of money not
constituting an Event of Default under Section 6.01(f);
(j)Liens in favor of customs and revenue authorities arising as a matter of law
in the Ordinary Course of Business to secure payment of customs duties in
connection with the importation of goods in the Ordinary Course of Business;
(k)Liens on specific items of inventory or other goods and proceeds thereof of
any Person securing such Person's obligations in respect of bankers' acceptances
or letters of credit issued or created for the account of such person to
facilitate the purchase, shipment or storage of such inventory or such other
goods in the Ordinary Course of Business, provided that such Liens shall not
secure borrowed money or other similar Debt;
(l)Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;
(m)customary provisions in ground leases to the extent constituting an
encumbrance on title (but in no event constituting a security interest) in
respect of real property on which facilities owned or leased by Rayonier or any
of its Subsidiaries are located and which does not impair in any material
respect the use of such real property by Rayonier or any of its Subsidiaries;
(n)Liens of a collecting bank arising under Section 4‑210 of the Uniform
Commercial Code, as in effect in the State of New York, on the items which are
subject to collection in the course of collection;
(o)Liens in favor of a bank or other financial as a matter of law in the
Ordinary Course of Business, encumbering deposits or other funds maintained with
a financial institution (including the right of set off);
(p)deposits of cash with the owner or lessor of premises leased and operated by
Rayonier or any of its Subsidiaries in the Ordinary Course of Business to secure
the performance of obligations under the terms of the lease for such premises;
and
(q)Liens of Rayonier or any of its Subsidiaries for the benefit of Rayonier or
any of its Wholly-Owned Subsidiaries.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“Platform” has the meaning specified in Section 8.02(d)(i).
“Prime Rate” means the rate of interest per annum announced from time to time by
Credit Suisse as its prime rate in effect at its principal office in New York
City and notified to Rayonier. The prime rate is a rate set by Credit Suisse
based upon various factors including Credit Suisse's costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such rate.
“Proceeding” has the meaning specified in Section 8.04(b).
“Rayonier” has the meaning set forth in the introductory paragraph.
“Register” has the meaning specified in Section 8.07(c).
“Regulation T” means Regulation T of the FRB as from time to time in effect and
all official rulings and interpretations thereunder or thereof.




--------------------------------------------------------------------------------




“Regulation U” means Regulation U of the FRB as from time to time in effect and
all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the FRB as from time to time in effect and
all official rulings and interpretations thereunder or thereof.
“REIT” means a real estate investment trust.
“Related Parties” means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person's Affiliates.
“Release” means releasing, disposing, discharging, injecting, spilling, leaking,
leaching, dumping, emitting, escaping, emptying, seeping, placing and the like
into or upon any land or water or air or otherwise entering into the
environment.
“Removal Effective Date” has the meaning specified in Section 7.06(b).
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50.0% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining the Required Lenders at any time.
“Resignation Effective Date” has the meaning specified in Section 7.06(a).
“Responsible Officer” means the chief executive officer, president, any senior
vice president, the chief financial officer or the treasurer of a Borrower or
any Subsidiary of a Borrower. Unless otherwise specified, all references herein
to a “Responsible Officer” shall refer to a Responsible Officer of Rayonier.
“Restatement Effective Date” means the date on which the conditions precedent
set forth in Section 3.01 and in the First Restatement Agreement shall be
satisfied or waived pursuant to Section 8.01.
“Restricted Payment” means, with respect to a Person: (a) the declaration or
payment of any dividend or the making of any other distribution on the Capital
Stock of such Person, whether in cash, securities or other property (other than
dividends or distributions payable solely in Capital Stock of such Person), or
(b) the purchase, redemption, defeasance or other acquisition or retirement for
value (including any sinking fund or similar deposit) of any of the Capital
Stock of such Person (other than a purchase, redemption, defeasance or other
acquisition to the extent the consideration therefore is solely Capital Stock of
such Persons).
“Revolving Credit Advance” means an advance by a Lender to any Borrower as part
of a Revolving Credit Borrowing and refers to an Alternate Base Rate Advance or
a Eurodollar Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Advances and
such Lender's participation in LC Obligations at such time.
“RFR” means Rayonier Forest Resources, L.P., a Delaware limited partnership.
“ROC” has the meaning set forth in the introductory paragraph.
“S&P” means Standard & Poor's Financial Services LLC, a wholly-owned subsidiary
of The McGraw-Hill Companies, Inc.
“Sale and Leaseback Transaction” of any Person (a “Transferor”) means any
arrangement whereby (a) property (the “Subject Property”) has been or is to be
disposed of by such Transferor to any other Person with the intention on the
part of such Transferor of taking back a lease of such Subject Property pursuant
to which the rental




--------------------------------------------------------------------------------




payments are calculated to amortize the purchase price of such Subject Property
substantially over the useful life of such Subject Property, and (b) such
Subject Property is in fact so leased by such Transferor or an Affiliate of such
Transferor.
“SEC” means the Securities and Exchange Commission.
“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by Rayonier or any of its
Subsidiaries pursuant to which any of Rayonier or any of its Subsidiaries may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate or any other
Person.
“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any of its ERISA Affiliates and no Person other than such Borrower
and its ERISA Affiliates, or (b) was so maintained and in respect of which any
Borrower or any of its ERISA Affiliates could have liability under Section 4069
of ERISA in the event such plan has been or were to be terminated.
“Specified Asset Sale Aggregate Caps” has the meaning specified in Section
5.03(d)(iv).
“Specified Dissolution Aggregate Caps” has the meaning specified in Section
5.03(c)(vi).
“Stated Maturity” means when used with respect to any Debt, the date or dates
specified in the instrument governing such Debt as the fixed date or dates on
which each then remaining installment, sinking fund, serial maturity or other
required payments of principal, including payment at final maturity, in respect
of such Debt, or any installment of interest thereon, is due and payable.
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding Capital Stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether, at the time, Capital Stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company, or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person's other Subsidiaries.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Termination Date” means the earlier of (a) April 21, 2016, and (b) the date of
termination in whole of the Commitments pursuant to Section 2.05 or Section
6.01.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitment and the outstanding Revolving Credit Advances of such Lender at such
time.
“Trade Letter of Credit” means any letter of credit that is issued for the
benefit of a supplier of inventory or provider of a service related to for the
conduct of the business of any Borrower or any of its Subsidiaries (other than
any financial services) to such Borrower or any of its Subsidiaries to effect
payment for such inventory or service.
“TRS” has the meaning set forth in the introductory paragraph.
“USA PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).




--------------------------------------------------------------------------------




“Voting Participant” has the meaning specified in Section 8.07(f).
“Voting Participant Notification” has the meaning specified in Section 8.07(f).
“Voting Stock” means with respect to any Person, Capital Stock issued by a
corporation, or equivalent interests in any other Person, the holders of which
are ordinarily, in the absence of contingencies, entitled to vote for the
election of directors (or persons performing similar functions) of such Person,
even though the right so to vote has been suspended by the happening of such a
contingency.
“Wholly Owned” means, with respect to any direct or indirect Subsidiary of any
Person, that 100% of the Capital Stock with ordinary voting power issued by such
Subsidiary (other than directors' qualifying shares and investments by foreign
nationals mandated by applicable law) is beneficially owned, directly or
indirectly, by such Person.
“Withdrawal Liability” has the meaning specified in Part 1 of Subtitle E of
Title IV of ERISA.
SECTION 1.02.    Terms Generally.     The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.


SECTION 1.03.    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.


SECTION 1.04.    Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with United States generally accepted
accounting principles as in effect from time to time (“GAAP”). If Rayonier
notifies the Administrative Agent that any Borrower requests an amendment to any
provision hereof to eliminate the effect of any change in GAAP occurring after
the Closing Date (including if GAAP is replaced in its entirety by IFRS without
any action by any Borrower) or in the application thereof on the operation of
such provision (or if the Administrative Agent notifies the Borrowers that the
Required Lenders request an amendment to any provision hereof for such purpose)
then, regardless of whether any such notice is given before or after such change
in GAAP or in the application thereof (including if GAAP is replaced in its
entirety by IFRS without any action by any Borrower), such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately prior to
the date that such change shall have become effective, until such notice shall
have been withdrawn or such provision amended in accordance with the terms of
this Agreement.


ARTICLE II


AMOUNTS AND TERMS OF THE REVOLVING CREDIT ADVANCES


SECTION 2.01.    The Revolving Credit Advances.    Each Lender severally agrees,
on the terms and conditions hereinafter set forth, to make Revolving Credit
Advances to any Borrower from time to time on any Business Day during the period
from the Closing Date until the Termination Date up to the full amount of such
Lender's Commitment hereunder; provided that (i) the aggregate amount of such
Revolving Credit Advances made by such Lender at any time outstanding for all
Borrowers plus such Lender's then outstanding LC Exposure shall not exceed such
Lender's Commitment, and (ii) the sum of the aggregate outstanding principal
amount of the Revolving Credit Advances made by all Lenders plus the total LC
Exposure shall not exceed at any time the aggregate amount of the Commitments of
the Lenders. Each Revolving




--------------------------------------------------------------------------------




Credit Borrowing shall be in an aggregate amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof and shall consist of Revolving Credit
Advances of the same Type made on the same day by the Lenders ratably according
to their respective Commitments. The Borrowers may borrow under this
Section 2.01 subject to limitation set forth in this Section 2.01, prepay
pursuant to Section 2.11 and reborrow under this Section 2.01.


SECTION 2.02.    Making the Revolving Credit Advances. (a) Each Revolving Credit
Borrowing shall be made on notice, given not later than (x) 12:00 Noon (New York
City time) on the third Business Day prior to the date of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing to be comprised of
Eurodollar Rate Advances or (y) 12:00 Noon (New York City time) on the Business
Day of the proposed Revolving Credit Borrowing in the case of a Revolving Credit
Borrowing to be comprised of Alternate Base Rate Advances, by the applicable
Borrower to the Administrative Agent, which shall give to each Lender prompt
notice thereof. Each such notice of a Revolving Credit Borrowing (a “Notice of
Revolving Credit Borrowing”) shall be by telephone, confirmed immediately in
writing, or telecopier or telex in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date of such Revolving Credit Borrowing,
(ii) Type of Revolving Credit Advances comprising such Revolving Credit
Borrowing, (iii) aggregate amount of such Revolving Credit Borrowing, (iv)
remittance instructions, and (v) in the case of a Revolving Credit Borrowing
consisting of Eurodollar Rate Advances, initial Interest Period for each such
Revolving Credit Advance. If no election as to Type of Revolving Credit Advances
comprising such Revolving Credit Borrowing is specified in any such Notice of
Revolving Credit Borrowing, then such Revolving Credit Advances shall be
Alternate Base Rate Advances. If no Interest Period with respect to Eurodollar
Rate Advances is specified in any such Notice of Revolving Credit Borrowing,
then the applicable Borrower shall be deemed to have selected an Interest Period
of one month duration. Each Lender shall on the date of such Revolving Credit
Borrowing, before 12:00 Noon (New York City time), in the case of a Revolving
Credit Borrowing to be comprised of Eurodollar Rate Advances, and before 2:00
p.m. (New York City time), in the case of a Revolving Credit Borrowing to be
comprised of Alternate Base Rate Advances, make available for the account of its
Applicable Lending Office to the Administrative Agent at the Administrative
Agent's Account, in same day funds, such Lender's ratable portion of such
Revolving Credit Borrowing. After the Administrative Agent's receipt of such
funds and upon fulfillment of the applicable conditions set forth in
Section 3.02, the Administrative Agent will make such funds available to the
applicable Borrower in the manner specified by the applicable Borrower in the
Notice of Revolving Credit Borrowing.
(b)    Anything in subsection (a) above to the contrary notwithstanding, (i) no
Borrower may select Eurodollar Rate Advances for any Revolving Credit Borrowing
if the obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.09 or Section 2.13, and (ii) the Eurodollar Rate
Advances may not be outstanding as part of more than eight separate Revolving
Credit Borrowings.
(c)    Each Notice of Revolving Credit Borrowing shall be irrevocable and
binding on the applicable Borrower.
(d)    The failure of any Lender to make the Revolving Credit Advance to be made
by it as part of any Revolving Credit Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Revolving Credit Advance
on the date of such Revolving Credit Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Revolving Credit
Advance to be made by such other Lender on the date of any Revolving Credit
Borrowing.


SECTION 2.03.    Letters of Credit. (a) Subject to the terms and conditions set
forth herein (including Section 2.21 and Section 2.22 of this Agreement), each
Borrower may request the issuance of, and each Issuing Bank agrees to issue, one
or more Letters of Credit for its own account, in a form and substance
reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank, at any time and from time to time during the period from the Closing Date
until the thirtieth (30th) day prior to the Termination Date on a revolving
basis, provided that no Trade Letters of Credit shall be issued and the minimum
amount for any standby Letter of Credit shall be $100,000 (or such other amount
that the Issuing Bank may determine at its own discretion). In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the applicable Borrower to, or entered into by the applicable
Borrower with, the applicable Issuing Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control. At the request of the
applicable Borrower, any Letter of Credit may be issued (i) designating a
Subsidiary of such Borrower as a nominal account party in respect of such Letter
of Credit, but no such designation shall in any manner limit or impair, or
relieve such Borrower of, the obligations of such Borrower hereunder and in
respect of such Letter of Credit, it being understood and agreed that, as among
the several parties to this Agreement, such Borrower shall at all times have all
of the rights and be subject to all of the obligations, duties and
responsibilities of an account party in respect thereof, or (ii) for the joint
and several account of the Borrowers. All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.


(b)    Notice of Issuance; Amendment; Renewal; Extension; Certain Conditions. To
request the




--------------------------------------------------------------------------------




issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the applicable Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent on the third Business Day (or such other
period of time acceptable to the applicable Issuing Bank) prior to the requested
date of issuance, amendment, renewal or extension a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, the date of issuance, amendment, renewal or
extension, the date on which such Letter of Credit is to expire (which shall
comply with subsection (b) of this Section 2.03), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the applicable Issuing Bank, such Borrower also shall
submit a letter of credit application on such Issuing Bank's standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit, the applicable Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the total LC Exposure shall not exceed
$100,000,000, and (ii) the sum of the aggregate outstanding principal amount of
the Revolving Credit Advances made by all Lenders plus the total LC Exposure
shall not exceed at any time the aggregate amount of the Commitments of the
Lenders.


(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension), and (ii) the date that is
five Business Days prior to the Termination Date; provided that any Letter of
Credit may provide for the renewal thereof for additional periods not to exceed
one year (which in no event extend beyond the date referred to in clause (ii)
above). Notwithstanding the foregoing, any Issuing Bank, in its sole discretion,
may issue one or more Letters of Credit, each with an expiration date extending
beyond the Termination Date (each a “Designated Letter of Credit” and,
collectively, the “Designated Letters of Credit”); provided that on or before
the Termination Date, to the extent that any Designated Letter of Credit remains
outstanding, the applicable Borrower shall Cash Collateralize the aggregate then
undrawn and unexpired amount of all Designated Letters of Credit outstanding at
such time. In the event that the applicable Borrower fails to Cash Collateralize
the outstanding Designated Letters of Credit by the Termination Date, each such
outstanding Designated Letter of Credit shall automatically be deemed drawn in
full and such Borrower shall be deemed to have requested a Revolving Credit
Advance to be funded by the Lenders on the Termination Date to reimburse such
drawing (with the proceeds of such Revolving Credit Advance being used to Cash
Collateralize outstanding Designated Letters of Credit as set forth above) in
accordance with Section 2.03(d). The funding by a Lender of its pro rata share
of such Revolving Credit Advance to Cash Collateralize the outstanding
Designated Letters of Credit on the Termination Date shall be deemed payment by
such Lender in respect of its participation in each such Designated Letter of
Credit.


(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, each Issuing Bank issuing one or
more Letters of Credit hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in each such Letter of Credit
equal to such Lender's Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Lender hereby absolutely and unconditionally agrees to pay
to the Administrative Agent, for the account of the applicable Issuing Bank,
such Lender's Applicable Percentage of each LC Disbursement made by such Issuing
Bank and not reimbursed on or before the date due as provided in subsection (d)
of this Section 2.03, or of any reimbursement payment required to be refunded to
the applicable Borrower for any reason. Each Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this subsection (d) in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.


(e)    Reimbursement. If the applicable Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the applicable Borrower shall
reimburse such LC Disbursement by paying to such Issuing Bank an amount equal to
such LC Disbursement (i) not later than 2:00 p.m. (New York City time) on the
date that such LC Disbursement is made, if such Borrower shall have received
notice of such LC Disbursement prior to 10:00 a.m. (New York City time) on such
date, or (ii) if such notice has not been received by such Borrower prior to
10:00 a.m. (New York City time) on such LC Disbursement date, then not later
than 2:00 p.m. (New York City time) on (x) the Business Day on which such
Borrower receives such notice, if such notice is received prior to 10:00 a.m.
(New York City time) on such day of receipt, or (y) the Business Day immediately
following the day on which such Borrower receives such notice, if such notice is
not received prior to 10:00 a.m. (New York City time) on such day of receipt;
provided that such Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.02 that such payment be
financed with a Revolving Credit Advance in an equivalent amount and, to the
extent so financed, such Borrower's obligation to




--------------------------------------------------------------------------------




make such payment shall be discharged and replaced by the resulting Revolving
Credit Advance. If such Borrower fails to make such payment when due, the
applicable Issuing Bank shall notify the Administrative Agent and the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from such Borrower in respect thereof and such Lender's
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from such Borrower, in the same manner as provided in
Section 2.02 with respect to Revolving Credit Advances made by such Lender (and
Section 2.02 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders; provided that such
Borrower shall remain obligated to pay interest on such LC Disbursement until
the applicable Issuing Bank is reimbursed for such LC Disbursement in accordance
with clause (h) of this Section 2.03. Promptly following receipt by the
Administrative Agent of any payment from such Borrower pursuant to this
subsection, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this subsection to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this subsection to reimburse the applicable Issuing Bank for
any LC Disbursement (including the funding of Revolving Credit Advances as
contemplated above) shall constitute a Revolving Credit Advance and the
applicable Borrower shall be deemed to have reimbursed the applicable Issuing
Bank as of date of such payment and the Lenders shall be deemed to have
extended, and such Borrower shall be deemed to have accepted, a Revolving Credit
Advance in the aggregate principal amount of such payment without any further
action on the part of any party, provided that if any such payment is not deemed
to be the funding of a Revolving Credit Advance for any reason, such payment
shall constitute the funding of such Lender's participation in the applicable LC
Disbursement.


(f)    Obligations Absolute. Each applicable Borrower's obligation to reimburse
LC Disbursements as provided in subsection (e) of this Section 2.03 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of:
(i)any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein;
(ii)any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or this Agreement;
(iii)the existence of any claim, set-off, defense or other right that any
Borrower, any other party guaranteeing, or otherwise obligated with, any
Borrower, any Subsidiary or other Affiliate thereof or any other Person, other
than payment in full of all amounts due and payable, may at any time have
against the beneficiary under any Letter of Credit, the applicable Issuing Bank,
the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement or any other related or unrelated agreement or
transaction;
(iv)any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;
(v)payment by the applicable Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and
(vi)any other act or omission to act or delay of any kind of the applicable
Issuing Bank, the Lenders, the Administrative Agent or any other Person or any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.03, constitute a
legal or equitable discharge of such Borrower's obligations hereunder, other
than payment in full of all amounts due and payable.


Neither the Administrative Agent, the Lenders nor the applicable Issuing Bank
nor any of their Affiliates, directors, officers, employees and agents, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder, including any of the circumstances specified in
clauses (i) through (vi) above, as well as any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing (including the circumstance
specified in clause (v) above) shall not be construed to excuse such Issuing
Bank from liability to such Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrowers to the extent permitted by applicable law) suffered by such
Borrower that are caused by such Issuing Bank's failure to exercise the agreed
standard of care (as set forth below) with respect to any Letter of Credit. The
parties hereto expressly agree that each Issuing Bank shall have exercised the
agreed standard of care in the absence of gross negligence or willful misconduct
on the part of such Issuing Bank. Without limiting the generality of the
foregoing, it is understood that any Issuing Bank may accept documents that
appear on their face to be in substantial compliance with the terms of a Letter
of Credit, without responsibility for further investigation, regardless of any
notice or information to the contrary, and may make payment upon presentation of
documents that appear on their face to be in substantial compliance with the
terms of such Letter of Credit; provided that each Issuing Bank shall have the
right, in its sole discretion, to decline to accept such documents and




--------------------------------------------------------------------------------




to make such payment if such documents are not in strict compliance with the
terms of such Letter of Credit.
(g)    Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and such Borrower for whose account such Letter
of Credit was issued by telephone (confirmed by telecopy) of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve such Borrower of its obligation to reimburse such Issuing Bank
and the Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If the applicable Issuing Bank shall make any LC
Disbursement, unless the applicable Borrower shall reimburse (including with the
proceeds of Revolving Credit Advances as provided in subsection (e) of this
Section 2.03) or shall be deemed to have reimbursed such LC Disbursement in full
on the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimbursed such LC Disbursement at
the rate per annum specified in Section 2.07(a)(i), provided that, if such
Borrower fails to reimburse (including with the proceeds of Revolving Credit
Advances as provided in subsection (e) of this Section 2.03) such LC
Disbursement when due pursuant to subsection (e) of this Section 2.03, then
Section 2.07(b)(ii) shall apply. Interest accrued pursuant to this subsection
shall be for the account of the applicable Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to
subsection (e) of this Section 2.03 to reimburse such Issuing Bank shall be for
the account of such Lender to the extent of such payment.
(i)    Replacement of the LC Commitment of an Issuing Bank. Subject to the
provisions of Section 2.22 of this Agreement, all or a portion of the LC
Commitment of any Issuing Bank may be replaced with an LC Commitment from a new
or another existing Issuing Bank at any time by written agreement among the
Borrowers, such new or other existing Issuing Bank and the Administrative Agent
(with notice to the Issuing Bank whose LC Commitment is being replaced);
provided, however, that the Administrative Agent shall review any such proposed
agreement for form only and not with respect to the identity of any successor
Issuing Bank or the identity of the Issuing Bank to be replaced. The
Administrative Agent shall notify the Lenders of any such replacement of the LC
Commitment of an Issuing Bank. At the time any such replacement shall become
effective, the Borrowers shall pay all unpaid fees accrued and payable pursuant
to Section 2.04(c) for the account of the Issuing Bank whose LC Commitment is
being replaced, and shall return to such Issuing Bank any Letter of Credit
issued by such Issuing Bank (to the extent the aggregate undrawn face amount of
its then outstanding Letters of Credit would exceed its revised LC Commitment).
From and after the effective date of any such replacement, (i) the Issuing Bank
succeeding to the LC Commitment being replaced shall have all the rights and
obligations of an Issuing Bank under this Agreement with respect to its LC
Commitment (and its Letters of Credit to be issued by it on such effective date
or thereafter), and (ii) references herein to the term “Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of the LC Commitment of an Issuing Bank hereunder, the Issuing
Bank whose LC Commitment was replaced shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement that remain outstanding after the effective date of such replacement
but shall not be required to issue additional Letters of Credit in excess of its
remaining LC Commitment (if any).


SECTION 204.    Fees. (a) Facility Fee. The Borrowers agree, jointly and
severally, subject to Section 2.22(a)(iii) of this Agreement, to pay to the
Administrative Agent for the ratable account of each Lender a Facility Fee on
the aggregate amount of such Lender's Commitment (or, if terminated, its
Revolving Credit Advances and LC Exposure) from the Closing Date until the
Termination Date at a rate per annum in effect from time to time as set forth in
the definition of “Facility Fee” in Section 1.01, payable in arrears quarterly
on the last Business Day of each March, June, September and December, commencing
on December 31, 2012, and on the Termination Date. All Facility Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).


(b)    Administrative Agent's Fees. The Borrowers agree, jointly and severally,
to pay to the Administrative Agent for its own account such fees as may from
time to time be agreed between Rayonier and the Administrative Agent.


(c)    Participation and Fronting Fees. The applicable Borrower agrees, subject
to Section 2.22(a)(iii) of this Agreement, to pay (i) to the Administrative
Agent for the ratable account of each Lender, a participation fee with respect
to its participations in Letters of Credit issued for the account of such
Borrower, which shall accrue at a rate per annum equal to the Applicable Margin
applicable to interest on Eurodollar Rate Advances on such Lender's Applicable
Percentage of the average daily aggregate face amount of Letters of Credit
outstanding hereunder for the account of such Borrower during the period from
and including the Closing Date to but excluding the date on which such Lender
ceases to




--------------------------------------------------------------------------------




have any LC Exposure, and (ii) to the Administrative Agent for the ratable
account of each Issuing Bank, a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily aggregate face amount of the outstanding
Letters of Credit of such Issuing Bank issued for the account of such Borrower,
as well as such Issuing Bank's standard fees with respect to the issuance,
amendment, renewal or extension of any such Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees shall be payable in
arrears quarterly on the last Business Day of March, June, September and
December of each year, commencing on the first such date to occur after the
Closing Date; provided that all such fees shall be payable on the Termination
Date and any such fees accruing after the Termination Date shall be payable on
demand. Any other fees payable to any Issuing Bank pursuant to this subsection
shall be payable promptly after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for the benefit of the parties
entitled thereto. Fees paid shall not be refundable under any circumstances.


SECTION 2.05.    Termination or Reduction of the Commitments. Rayonier shall
have the right, upon at least three Business Days' notice to the Administrative
Agent, to terminate in whole or permanently reduce ratably in part the unused
portions of the respective Commitments of the Lenders, provided that each
partial reduction shall be in the aggregate amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof.


SECTION 2.06.    Repayment of Revolving Credit Advances. The applicable Borrower
shall repay to the Administrative Agent for the ratable account of the Lenders
on the Termination Date the aggregate principal amount of the Revolving Credit
Advances made to such Borrower that are then outstanding.


SECTION 2.07.    Interest on Revolving Credit Advances. (a) Scheduled Interest.
The applicable Borrower shall pay interest on the unpaid principal amount of
each Revolving Credit Advance owing to each Lender from the date of such
Revolving Credit Advance until such principal amount shall be paid in full, at
the following rates per annum:


(i)    Alternate Base Rate Advances. During such periods as such Revolving
Credit Advance is an Alternate Base Rate Advance, a rate per annum equal at all
times to the sum of (y) the Alternate Base Rate in effect from time to time plus
(z) the Applicable Margin in effect from time to time, payable in arrears
quarterly on the last Business Day of each March, June, September and December
during such periods.


(ii)    Eurodollar Rate Advances. During such periods as such Revolving Credit
Advance is a Eurodollar Rate Advance, a rate per annum equal at all times during
each Interest Period for such Revolving Credit Advance to the sum of (y) the
Eurodollar Rate for such Interest Period for such Revolving Credit Advance plus
(z) the Applicable Margin in effect from time to time, payable in arrears on the
last day of such Interest Period and, if such Interest Period has a duration of
more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period and on the date
such Eurodollar Rate Advance shall be Converted or paid in full.


(b)    Default Interest. At any time during which any Borrower shall fail (i) to
pay any principal of any Revolving Credit Advance, any interest on any Revolving
Credit Advance or make any other payment in connection with this Agreement or
any other Loan Document when the same becomes due and payable, or (ii) to
perform or observe any term, covenant or agreement contained in Section 5.04,
the Administrative Agent may, and upon the request of the Required Lenders
shall, require the Borrowers to pay interest (“Default Interest”) on (A) the
unpaid principal amount of each Revolving Credit Advance owing to each Lender by
such Borrower, payable in arrears on the dates referred to in clause (a)(i) or
(a)(ii) above, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on such Revolving Credit Advance pursuant to
clause (a)(i) or (a)(ii) above, and (B) to the fullest extent permitted by law,
the amount of any interest, fee or other amount payable hereunder that is not
paid when due, from the date such amount shall be due until such amount shall be
paid in full, payable in arrears on the date such amount shall be paid in full
and on demand, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on Alternate Base Rate Advances pursuant to
clause (a)(i) above, provided, however, that following acceleration of the
Revolving Credit Advances pursuant to Section 6.01, Default Interest shall
accrue and be payable hereunder whether or not previously required by the
Administrative Agent.


SECTION 2.08.    Computation of Interest. (a) The Alternate Base Rate interest,
when calculated based upon the Prime Rate, shall be calculated on the basis of a
365/366 day year and all other interest shall be calculated on the basis of a
360-day year for the actual days elapsed. The Administrative Agent shall as soon
as practicable notify Rayonier and the Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Revolving Credit Advance




--------------------------------------------------------------------------------




resulting from a change in the Alternate Base Rate or the Eurodollar Rate shall
become effective as of the opening of business on the day on which such change
becomes effective. The Administrative Agent shall, as soon as practicable,
notify Rayonier and the Lenders of the effective date and the amount of each
such change in interest rate.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error.


SECTION 2.09    Inability to Determine Interest Rate. If prior to the first day
of any Interest Period:
(a)the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrowers) that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the Eurodollar Rate for such Interest
Period, or


(b)the Administrative Agent shall have received notice from the Required Lenders
that the Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as certified by
such Lenders) of making or maintaining its affected Revolving Credit Advances
during such Interest Period,


the Administrative Agent shall give telecopy or telephonic notice thereof to
Rayonier and the Lenders as soon as practicable thereafter (which notice shall
include supporting calculations in reasonable detail). If such notice is given,
(i) any Eurodollar Rate Advance requested to be made on the first day of such
Interest Period shall be made as Alternate Base Rate Advances, (ii) any
Revolving Credit Advances that were to have been Converted on the first day of
such Interest Period to Eurodollar Rate Advances shall be continued as Alternate
Base Rate Advances, and (iii) any outstanding Eurodollar Rate Advances shall be
Converted, on the first day of such Interest Period, to Alternate Base Rate
Advances. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Rate Advances shall be made or continued as such, nor shall
any Borrower have the right to Convert Alternate Base Rate Advances to
Eurodollar Rate Advances.
SECTION 2.10    Conversion of Revolving Credit Advances. (a) Optional
Conversion. Any Borrower may on any Business Day, upon notice given to the
Administrative Agent not later than 11:00 a.m. (New York City time) on the third
Business Day prior to the date of the proposed Conversion and subject to the
provisions of Sections 2.09 and 2.13, Convert all Revolving Credit Advances of
one Type owed by such Borrower and comprising the same Borrowing into Revolving
Credit Advances of the other Type; provided, however, that any Conversion of
Eurodollar Rate Advances into Alternate Base Rate Advances shall be made only on
the last day of an Interest Period for such Eurodollar Rate Advances, any
Conversion of Alternate Base Rate Advances into Eurodollar Rate Advances shall
be in an amount not less than the minimum amount specified for Revolving Credit
Borrowings in Section 2.01 and no Conversion of any Revolving Credit Advances
shall result in more separate Revolving Credit Borrowings than permitted under
Section 2.02(b). Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Revolving
Credit Advances to be Converted, and (iii) if such Conversion is into Eurodollar
Rate Advances, the duration of the initial Interest Period for each such
Advance. Each notice of Conversion shall be irrevocable and binding on such
Borrower.


(b)    Mandatory Conversion. (i) On the date on which the aggregate unpaid
principal amount of Eurodollar Rate Advances comprising any Revolving Credit
Borrowing shall be reduced, by payment or prepayment or otherwise, to less than
$5,000,000, such Advances shall automatically Convert into Alternate Base Rate
Advances, and (ii) upon the occurrence and during the continuance of any Event
of Default, (x) each Eurodollar Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, Convert into an Alternate Base
Rate Advance, and (y) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended.


SECTION 2.11    Prepayments of Revolving Credit Advances. Any Borrower may, upon
notice to the Administrative Agent no later than 11:00 a.m. (New York City time)
on the Business Day of the proposed date of the prepayment in the case of
Alternate Base Rate Advances and on the third Business Day prior to the proposed
date of the prepayment in the case of Eurodollar Rate Advances, in each case
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given such Borrower shall, prepay the outstanding principal
amount of the Revolving Credit Advances owed by such Borrower comprising part of
the same Revolving Credit Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount not less than $5,000,000 or an integral multiple of $1,000,000
in excess thereof, and (y) in the event of any such prepayment of a Eurodollar
Rate Advance, such Borrower shall be obligated to reimburse the Lenders in
respect thereof pursuant to Section 2.23.


SECTION 2.12    Increased Costs. (a) Increased Costs Generally. If any Change in
Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance




--------------------------------------------------------------------------------




charge or similar requirement against assets of, deposits with or for the
account of, or credit extended or participated in by, any Lender (except any
reserve requirement reflected in the Eurodollar Rate) or any Issuing Bank;


(ii)subject any Lender or any Issuing Bank to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Advance made by it, or change the basis
of taxation of payments to such Lender or any Issuing Bank in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 2.15 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or such Issuing Bank); or


(iii)impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Credit
Advances made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Rate
Advance or of maintaining its obligation to make any such Revolving Credit
Advance, or to increase the cost to such Lender or such Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Issuing Bank, the Borrowers will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as the case may be, for such additional
costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or Issuing Bank determines that any
Change in Law affecting such Lender or Issuing Bank or any lending office of
such Lender or Issuing Bank or such Lender's or Issuing Bank's holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return in any material respect on such Lender's
or Issuing Bank's capital or liquidity or on the capital or liquidity of such
Lender's or Issuing Bank's holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Revolving Credit Advances made
by, or participations in Letters of Credit, or the Letters of Credit issued by
any Issuing Bank, to a level below that which such Lender or Issuing Bank or
such Lender's or Issuing Bank's holding company could have achieved but for such
Change in Law (taking into consideration such Lender's or Issuing Bank's
policies and the policies of such Lender's or Issuing Bank's holding company
with respect to capital adequacy and liquidity requirements), then from time to
time the Borrowers will pay to such Lender or Issuing Bank, jointly and
severally, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender's or Issuing Bank's
holding company for any such reduction suffered.


(c)    Certificates for Reimbursement. A certificate of a Lender or Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as the case may be, as specified in
clause (a) or (b) of this Section 2.12 and delivered to Rayonier, shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or Issuing
Bank, jointly and severally, as the case may be, the amount shown as due on any
such certificate within ten (10) days after receipt thereof.


(d)    Delay in Requests. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section 2.12 shall not constitute a
waiver of such Lender's or Issuing Bank's right to demand such compensation;
provided that no Borrower shall be required to compensate a Lender or Issuing
Bank pursuant to this Section 2.12 for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
or Issuing Bank, as the case may be, notifies Rayonier of the Change in Law
giving rise to such increased costs or reductions, and of such Lender's or
Issuing Bank's intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six (6) month period referred to above shall be extended to include the
period of retroactive effect thereof).


SECTION 2.13.    Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other Governmental
Authority asserts that it is unlawful, for any Lender or its Eurodollar Lending
Office to perform its obligations hereunder to make Eurodollar Rate Advances or
to fund or maintain Eurodollar Rate Advances hereunder, (i) the obligation of
the Lenders to make, or to Convert Revolving Credit Advances into, Eurodollar
Rate Advances shall be suspended until the Administrative Agent shall notify
Rayonier and the Lenders that the circumstances causing such suspension no
longer exist, and (ii) each Borrower shall forthwith prepay in full all
Eurodollar Rate Advances of such Borrower then outstanding, together with
interest accrued thereon, unless such Borrower, within five (5) Business Days of
notice from the Administrative Agent, Converts all Eurodollar Rate Advances of
such




--------------------------------------------------------------------------------




Borrower then outstanding into Alternate Base Rate Advances in accordance with
Section 2.10.


SECTION 2.14.    Payments. (a) The Borrowers shall make each payment hereunder,
irrespective of any right of counterclaim or set-off, not later than 12:00 Noon
(New York City time) on the day when due in Dollars to the Administrative Agent
at the Administrative Agent's Account in same day funds. The Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest or Facility Fees or participation fees or
fronting fees ratably (other than amounts payable pursuant to Section 2.12,
2.15, 2.20(b) and 2.23) to the Lenders for the account of their respective
Applicable Lending Offices or the applicable Issuing Bank, and like funds
relating to the payment of any other amount payable to any Lender or Issuing
Bank to such Lender for the account of its Applicable Lending Office or the
applicable Issuing Bank, in each case to be applied in accordance with the terms
of this Agreement. Upon its acceptance of an Assignment and Assumption and
recording of the information contained therein in the Register pursuant to
Section 8.07(c), from and after the effective date specified in such Assignment
and Assumption, the Administrative Agent shall make all payments hereunder and
under the Notes in respect of the interest assigned thereby to the Lender
assignor and the Lender assignee thereunder in accordance with such Assignment
and Assumption, on a pro rata basis and subject to all appropriate adjustments
in such payments for periods prior to such effective date.


(b)    Except as otherwise provided herein, whenever any payment hereunder or
under the Notes shall be stated to be due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of payment
of interest or Facility Fee, as the case may be; provided, however, that, if
such extension would cause payment of interest on or principal of Eurodollar
Rate Advances to be made in the next following calendar month, such payment
shall be made on the next preceding Business Day.


SECTION 2.15.    Taxes. (a) Payments Free of Taxes. Any and all payments by or
on account of any obligation of any Borrower hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if any Borrower shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.15) the
Administrative Agent, each Lender or any Issuing Bank, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable Borrower shall make such deductions,
and (iii) the applicable Borrower shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.


(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of paragraph (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.


(c)    Indemnification by the Borrowers. The applicable Borrower shall indemnify
the Administrative Agent, each Lender and any Issuing Bank, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.15) paid by the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to
Rayonier by a Lender or Issuing Bank (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or
Issuing Bank, shall be conclusive absent manifest error.


(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(e)    Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
any Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to Rayonier (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by Rayonier, the applicable Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by Rayonier, the applicable
Borrower or the Administrative Agent, shall deliver such




--------------------------------------------------------------------------------




other documentation prescribed by applicable law or reasonably requested by the
Rayonier, the applicable Borrower or the Administrative Agent as will enable
Rayonier, the applicable Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.


Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to Rayonier and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of Rayonier, the applicable Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
(i)    duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,


(ii)    duly completed copies of Internal Revenue Service Form W-8ECI,


(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
applicable Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code, and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or


(iv)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the applicable Borrower to determine the withholding or
deduction required to be made.


(f)    Treatment of Certain Refunds. If the Administrative Agent, a Lender or
any Issuing Bank determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrowers or with respect to which any Borrower has paid additional amounts
pursuant to this Section 2.15, it shall pay to such Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Borrower under this Section 2.15 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent, such Lender or Issuing Bank, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrowers, upon the
request of the Administrative Agent, such Lender or Issuing Bank, agree to repay
the amount paid over to the applicable Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or Issuing Bank in the event the
Administrative Agent, such Lender or Issuing Bank is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent, any Lender or any Issuing Bank to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Borrower or any other Person.


SECTION 2.16.    Sharing of Payments, Etc. If any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Revolving Credit Advances or other
obligations hereunder resulting in such Lender receiving payment of a proportion
of the aggregate amount of its Revolving Credit Advances and accrued interest
thereon or other such obligations greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Revolving Credit Advances and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Credit Advances and other amounts
owing them; provided that:


(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this paragraph shall not be construed to apply to
(x) any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Revolving Credit Advances or participations in LC Disbursements to any assignee
or participant, other than to a Borrower or any Subsidiary thereof (as to which
the provisions of this paragraph shall apply).




--------------------------------------------------------------------------------






Each Borrower hereby consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Borrower in the amount
of such participation
SECTION 2.17.    Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Revolving Credit Advance owing
to such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder in respect
of Revolving Credit Advances. Each Borrower agrees that upon notice by any
Lender to any Borrower (with a copy of such notice to the Administrative Agent)
to the effect that a Note is required or appropriate in order for such Lender to
evidence (whether for purposes of pledge, enforcement or otherwise) the
Revolving Credit Advances owing to, or to be made by, such Lender, such Borrower
shall promptly execute and deliver to such Lender a Note payable to the order of
such Lender in a principal amount up to the Commitment of such Lender.


(b)    The Register maintained by the Administrative Agent pursuant to
Section 8.07(c) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Revolving Credit Borrowing made hereunder, the applicable
Borrower thereof, the Type of Revolving Credit Advances comprising such
Revolving Credit Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from each Borrower to each Lender hereunder, and (iv)
the amount of any sum received by the Administrative Agent from each Borrower
hereunder and each Lender's share thereof.


(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from each
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
any Borrower under this Agreement.


SECTION 2.18.    Use of Proceeds. The proceeds of the Revolving Credit Advances
shall be available (and each Borrower agrees that it shall use such proceeds)
for ongoing working capital needs and general corporate purposes of the
applicable Borrower and its Subsidiaries (including, without limitation,
acquisitions, repayment of Debt and repurchase of Capital Stock). The Letters of
Credit are to be used for the general corporate purposes of the applicable
Borrower.


SECTION 2.19.    [Intentionally Omitted].
 
SECTION 2.20.    Mitigation Obligations; Replacement of Lenders. (a) Designation
of a Different Lending Office. If any Lender requests compensation under
Section 2.12, or requires any Borrower to pay additional amounts to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, then such Lender shall (at the request of such Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Revolving Credit Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12 or Section 2.15, as the case
may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The applicable Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.


(b)    Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if any Borrower is required to pay additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.20(a), or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, then the
applicable Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 8.07), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:




--------------------------------------------------------------------------------






(i)    the applicable Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 8.07;


(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Credit Advances and participations in
LC Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.23 from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the applicable Borrower (in the case
of all other amounts));


(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with applicable law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non‑Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the applicable Borrower to require such assignment and
delegation cease to apply.
SECTION 2.21    Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the
Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent), the Borrowers shall, jointly and severally, Cash Collateralize the
Issuing Banks' Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 2.22(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.


(a)Grant of Security Interest. Each Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Banks, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders' obligation to fund participations in respect of LC
Obligations, to be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Banks as
herein provided (other than Liens of the types described in clause (a) of the
definition of “Permitted Liens”), or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the applicable Borrower
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).


(b)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.21 or Section 2.22 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender's obligation to fund participations in respect of LC
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.


(c)Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank's Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.21
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and each Issuing Bank that there
exists excess Cash Collateral; provided that, subject to Section 2.22, the
Person providing Cash Collateral and each Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.


SECTION 2.22.    Defaulting Lenders. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:


(i)Waivers and Amendments. Such Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.




--------------------------------------------------------------------------------






(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 8.05 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder; third, to Cash
Collateralize the Issuing Banks' Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.21; fourth, as Rayonier may
request (so long as no Default or Event of Default exists), to the funding of
any Revolving Credit Advance in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and Rayonier, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender's potential future funding obligations with
respect to Revolving Credit Advances under this Agreement, and (y) Cash
Collateralize the Issuing Banks' future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.21; sixth, to the payment of any amounts
owing to the Lenders or the Issuing Banks as a result of any judgment of a court
of competent jurisdiction obtained by any Lender or any Issuing Bank against
such Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to any Borrower as a result
of any judgment of a court of competent jurisdiction obtained by such Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Revolving Credit
Advances or LC Disbursements in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Revolving Credit Advances were
made or the related Letters of Credit were issued at a time when the conditions
set forth in Section 3.02 were satisfied or waived, such payment shall be
applied solely to pay the Revolving Credit Advances of, and LC Disbursements
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Revolving Credit Advances of, or LC Disbursements owed to,
such Defaulting Lender until such time as all Revolving Credit Advances and
funded and unfunded participations in LC Obligations are held by the Lenders pro
rata in accordance with the Commitments under the Facility without giving effect
to Section 2.22(a)(iv). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.22(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.


(iii)Certain Fees.
(A)Notwithstanding anything in Section 2.04(a) to the contrary, each Defaulting
Lender shall be entitled to receive a Facility Fee for any period during which
that Lender is a Defaulting Lender only to extent allocable to the sum of (1)
the outstanding principal amount of the Revolving Credit Advances funded by it,
and (2) its Applicable Percentage of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.21.
(B)Notwithstanding anything in Section 2.04(c) to the contrary, each Defaulting
Lender shall be entitled to receive participation fees and fronting fees with
respect to Letters of Credit under Section 2.04(c) for any period during which
that Lender is a Defaulting Lender only to the extent allocable to its
Applicable Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.21.
(C)With respect to any Facility Fee, participation fees and fronting fees not
required to be paid to any Defaulting Lender pursuant to clause (A) or
clause (B) above, the Borrowers, jointly and severally, shall (x) pay to each
Non‑Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender's participation in LC
Obligations that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to each Issuing Bank the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank's Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.


(iv)Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender's participation in LC Obligations shall be reallocated
among the Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender's Commitment)
but only to the extent that (x) the conditions set forth in Section 3.02 are
satisfied at the time of such reallocation (and, unless any Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrowers




--------------------------------------------------------------------------------




shall be deemed to have represented and warranted that such conditions are
satisfied at such time), and (y) such reallocation does not cause the aggregate
Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender's Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender's
increased exposure following such reallocation.


(v)Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrowers shall, without prejudice to
any right or remedy available to it hereunder or under law, Cash Collateralize
the Issuing Banks' Fronting Exposure in accordance with the procedures set forth
in Section 2.21.


(b)    Defaulting Lender Cure. If the Borrowers, the Administrative Agent and
each Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Revolving Credit Advances of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Advances and funded and unfunded participations in
Letters of Credit to be held pro rata by the Lenders in accordance with the
Commitments under the applicable Facility (without giving effect to
Section 2.22(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of any Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender's having been a Defaulting Lender.


(c)    Termination of Defaulting Lender. The Borrowers may terminate the unused
amount of the Commitment of any Lender that is a Defaulting Lender upon not less
than five (5) Business Days' prior notice to the Administrative Agent (which
shall promptly notify the Lenders thereof), and in such event the provisions of
Section 2.22(a)(ii) will apply to all amounts thereafter paid by the Borrowers
for the account of such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity or other amounts); provided that
(i) no Event of Default shall have occurred and be continuing, and (ii) such
termination shall not be deemed to be a waiver or release of any claim any
Borrower, the Administrative Agent, any Issuing Bank, or any Lender may have
against such Defaulting Lender.


SECTION 2.23.    Breakage. The Borrowers shall, jointly and severally, indemnify
each Lender against any loss or expense that such Lender may sustain or incur as
a consequence of any event, other than a default by such Lender in the
performance of its obligations hereunder (but including, for the avoidance of
doubt, any loss or expense incurred as result of an assignment and delegation by
a Lender under Section 2.20(b) of this Agreement), which results in (a) such
Lender receiving or being deemed to receive any amount on account of the
principal of any Eurodollar Rate Advance prior to the end of the Interest Period
in effect therefor, (b) the conversion of any Eurodollar Rate Advance to an
Alternate Base Rate Advance, or the conversion of the Interest Period with
respect to any Eurodollar Rate Advance, in each case other than on the last day
of the Interest Period in effect therefor, or (c) any Eurodollar Rate Advance to
be made by such Lender (including any Eurodollar Rate Advance to be made
pursuant to a conversion or continuation under Section 2.10) not being made
after notice of such Revolving Credit Advance shall have been given by any
Borrower hereunder (which indemnified amount shall include, without limitation,
any loss, cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Revolving Credit
Advance to be made by such Lender as part of such Revolving Credit Borrowing
when such Revolving Credit Advance, as a result of such failure, is not made on
such date) (any of these events being called a “Breakage Event”). In the case of
any Breakage Event, such loss shall include an amount equal to the excess, as
reasonably determined by such Lender, of (i) its cost of obtaining funds for the
Eurodollar Rate Advance that is the subject of such Breakage Event for the
period from the date of such Breakage Event to the last day of the Interest
Period in effect (or that would have been in effect) for such Revolving Credit
Advance over (ii) the amount of interest likely to be realized by such Lender in
redeploying the funds released or not utilized by reason of such Breakage Event
for such period. A certificate of any Lender setting forth any amount or amounts
which such Lender is entitled to receive pursuant to this Section 2.23 shall be
delivered to Rayonier and shall be conclusive absent manifest error.


SECTION 2.24.    Administrative Agent's Clawback. (a) Funding by Lenders;
Presumption by Administrative Agent. Unless the Administrative Agent shall have
received notice from a Lender (x) in the case of Alternate Base Rate Advances,
one (1) hour prior to the proposed time of such Revolving Credit Borrowing, and
(y) otherwise, prior to the proposed date of any Revolving Credit Borrowing that
such Lender will not make available to the Administrative




--------------------------------------------------------------------------------




Agent such Lender's share of such Revolving Credit Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the applicable Borrowers a corresponding amount. In such event, if
a Lender has not in fact made its share of the applicable Revolving Credit
Borrowing available to the Administrative Agent, then the Borrowers jointly and
severally, and the applicable Lenders severally, agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, and (ii) in the case of a payment to be made by a Borrower, the
interest rate at such time applicable to Revolving Credit Advances comprising
such Revolving Credit Borrowing. If a Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, then
the Administrative Agent shall promptly remit to the applicable Borrower the
amount of such interest paid by such Borrower for such period. If such Lender
pays its share of the applicable Revolving Credit Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender's
Revolving Credit Advance included in such Revolving Credit Borrowing. Any such
payment by a Borrower shall be without prejudice to any claim any Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.
(b)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from Rayonier prior to the date
on which any payment is due to the Administrative Agent for the account of the
Lenders or the Issuing Banks hereunder that the applicable Borrower will not
make such payment, the Administrative Agent may assume that the applicable
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Banks,
as the case may be, the amount due. In such event, if the applicable Borrower
has not in fact made such payment, then each of the Lenders or the Issuing
Banks, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank,
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.


ARTICLE III


CONDITIONS PRECEDENT


SECTION 3.01.    Conditions Precedent to Restatement Effective Date. This
Agreement, including the amendment and restatement of the Original Credit
Agreement effected by this Agreement, shall not become effective until the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 8.01):
(a)Documents. The Administrative Agent shall have received each of the following
documents, each of which shall be satisfactory to the Administrative Agent (and
to the extent specified below, to each Lender) in form and substance:
(i)Executed Counterparts. From each party hereto either (A) multiple
counterparts of this Agreement, signed on behalf of such party, or (B) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement;
(ii)Corporate Documents. Such documents and certificates as the Administrative
Agent or its counsel may reasonably request, certified as of the Restatement
Effective Date as complete and correct copies thereof by the Secretary or an
Assistant Secretary of each Borrower relating to (A) the organization, existence
and good standing of such Borrower, (B) the authorization of the execution,
delivery and performance by such Borrower of the applicable Loan Documents and
of the borrowings hereunder by such Borrower, (C) certificates as to the
incumbency and signature of each individual signing this Agreement and/or any
other Loan Document or other agreement or document contemplated hereby on behalf
of the applicable Borrower, and (D) the absence of any pending proceeding for
the dissolution or liquidation of such Borrower or threatening the existence of
such Borrower;
(iii)Guarantee. The Administrative Agent shall have received the Guarantee
Agreement substantially in the form of Exhibit C hereto and executed by duly
authorized officers of Rayonier, ROC and TRS, respectively;
(iv)Certificate as to Absence of Material Adverse Effect. A certificate signed
by the chief executive officer, chief financial officer or a senior vice
president of each Borrower certifying that there has been no event or
circumstance since December 31, 2011 that, individually or in the aggregate, has
had or would be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect; and




--------------------------------------------------------------------------------




(v)Other Documents. Such other documents as the Administrative Agent or any
Lender (acting through the Administrative Agent) may reasonably request.


(b)Representations and Warranties. Each of the representations and warranties
made by each Borrower in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (except to the extent applicable to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date and except to the extent such representations
and warranties are qualified by materiality, in which case such representations
and warranties shall be true and correct as of such date).


(c)No Default. No Default or Event of Default shall have occurred and be
continuing on such date.


(d)Legal Opinions. The Administrative Agent shall have received the executed
legal opinions of (i) Rayonier's Vice President and General Counsel, and
(ii) Alston & Bird LLP, special counsel for the Borrowers, in each case (A)
dated the Restatement Effective Date, (B) addressed to the Issuing Banks, the
Administrative Agent and the Lenders, (C) covering such matters relating to this
Agreement and the other Loan Documents, and the transactions contemplated herein
and therein, as the Administrative Agent shall reasonably require, and (D) in
form and substance, substantively consistent with the legal opinions delivered
by such Persons on the Closing Date or otherwise reasonably satisfactory to the
Administrative Agent.


(e)Closing Certificate. The Administrative Agent shall have received, with a
counterpart for each Lender, a closing certificate of each Borrower
substantially in the form of Exhibit D hereto, dated as of the Restatement
Effective Date.


(f)Solvency Certificate. The Administrative Agent shall have received, with a
counterpart for each Lender, a solvency certificate of Rayonier substantially in
the form of Exhibit F hereto, dated as of the Restatement Effective Date.


(g)“Know Your Customer” Information. At least five (5) Business Days prior to
the Restatement Effective Date, the Administrative Agent shall have received
documentation and other information requested in writing by the Administrative
Agent at least five (5) Business Days prior to the Restatement Effective Date
that is required by bank regulatory authorities under applicable “know your
customer” and Anti-Money Laundering rules and regulations, including, without
limitation, the USA PATRIOT Act. Such documentation shall include, without
limitation, evidence satisfactory to the Administrative Agent of (y) the listing
of Capital Stock of Rayonier on the New York Stock Exchange, and (z) Rayonier's
direct or indirect ownership of all of the outstanding Capital Stock of ROC and
TRS;


(h)Fees and Expenses. The Administrative Agent shall have received the fees to
be received on the Restatement Effective Date separately agreed to between the
Administrative Agent and Rayonier and shall have received reimbursement of all
reasonable costs and expenses (including reasonable fees and expenses of counsel
to the Administrative Agent) for which reasonably detailed invoices have been
provided to Rayonier at least one (1) Business Day prior to the Restatement
Effective Date.


(i)[Intentionally Omitted].


(j)Release of Indenture Guarantees. The Guarantees (as defined in the Indenture,
dated as of March 5, 2012 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Indenture”), among Rayonier, as
issuer, the guarantors party thereto, and The Bank of New York Mellon Trust
Company, N.A., as trustee) by Rayonier's Subsidiaries (other than by ROC and
TRS) shall have been released and discharged upon (or shall be released and
discharged substantially simultaneously with) the Restatement Effective Date.


(k)Existing Subsidiary Debt. The execution, delivery of, and the performance of
this Agreement by each Borrower are permitted under the terms of the Existing
Subsidiary Debt.


(l)Officer's Certificate. The Administrative Agent shall have received from a
financial officer of Rayonier, an officer's certificate to the effect that the
execution, delivery and performance of this Agreement and the other Loan
Documents by each Borrower, and the incurrence of the indebtedness and other
obligations under the Facility will not conflict with, result in a breach of or
constitute a default under, or give rise to a right of, or




--------------------------------------------------------------------------------




result in, any cancellation or acceleration under, any indenture, credit or loan
agreement or other material documents or instruments, or to the actual knowledge
of such financial officer, any other documents or instruments, to which any
Borrower or any of their respective Subsidiaries is party.


(m)Additional Matters. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be reasonably
satisfactory in form and substance to the Administrative Agent, and the
Administrative Agent shall have received such other documents, instruments and
legal opinions in respect of any aspect or consequence of the transactions
contemplated hereby or thereby as it shall reasonably request.


SECTION 3.02    Conditions Precedent to Each Loan Event. The agreement of each
Lender to make any Revolving Credit Advance on the occasion of each Revolving
Credit Borrowing and the agreement of the Issuing Bank to issue, amend, renew or
extend (and of each Lender to participate in) any Letter of Credit (the making
of any such Revolving Credit Advance or the issuance, amendment, renewal or
extension of (and the participation in) any such Letter of Credit, a “Loan
Event”) is subject to the satisfaction of the following conditions precedent:


(a)    Restatement Effective Date. The Restatement Effective Date shall have
occurred;


(b)    Notice of Revolving Credit Borrowing. In the case of Revolving Credit
Advances made pursuant to Section 2.01, the Administrative Agent shall have
received a Notice of Revolving Credit Borrowing in compliance with the terms
hereof.


(c)    Representations and Warranties. Each of the representations and
warranties made by each Borrower in or pursuant to the Loan Documents (except
for the representations and warranties specified in Section 4.01(e), (f) and
(g)(i)) shall be true and correct in all material respects on and as of such
date as if made on and as of such date (both before and after giving effect to
such Loan Event).


(d)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to such Loan Event requested to
be made on such date.


Each Loan Event shall constitute a representation and warranty by each Borrower
as of the date of such Loan Event that the conditions contained in this
Section 3.02 have been satisfied.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES


SECTION 4.01.    Representations and Warranties of the Borrowers. Each Borrower
represents and warrants as follows:


(a)    Organization. Each Loan Party (i) is duly organized or formed, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation, (ii) has all requisite power and authority, and the
legal right to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged except to
the extent that the failure to have such power and authority and the legal right
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect, and (iii) is duly qualified to conduct business, and is in good
standing, under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except to the extent that the failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.


(b)    Power and Authority. The execution, delivery and performance by each Loan
Party of the Loan Documents to which it is a party are within such Loan Party's
requisite powers, have been duly authorized by all requisite action, including
member or partnership action and do not contravene (i) such Loan Party's
certificate or articles of incorporation, formation or organization, the
operating agreement, the partnership agreement, the by-laws or other similar
organizational agreement, as applicable, or (ii) law or any material contractual
restriction binding on or affecting such Loan Party or, to the actual knowledge
of a Responsible Officer of such Loan Party, any other contractual restriction
binding on or affecting such Loan Party.


(c)    Governmental Approvals. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority, regulatory body or
any other third party is required for the due execution, delivery and
performance by any Loan Party of the Loan Documents to which it is a party.




--------------------------------------------------------------------------------






(d)    Enforceability. This Agreement and any other Loan Document have been, and
each of the Notes and other Loan Documents to be delivered by any Loan Party
when delivered hereunder will have been, duly executed and delivered by the
applicable Loan Party. This Agreement and any other Loan Document are, and each
of the Notes when delivered hereunder will be, the legal, valid and binding
obligation of the applicable Loan Party enforceable against such Loan Party in
accordance with their respective terms; provided that the enforceability hereof
and thereof is subject in each case to general principles of equity and to
bankruptcy, insolvency and similar laws affecting the enforcement of creditors'
rights generally.


(e)    Financial Statements. The Consolidated balance sheet of Rayonier and its
Subsidiaries as at December 31, 2011, and the related Consolidated statements of
income and cash flows of Rayonier and its Subsidiaries for the fiscal year then
ended, accompanied by an opinion of Deloitte & Touche LLP, independent public
accountants, and duly certified by a Responsible Officer of Rayonier, fairly
present, in all material respects, the Consolidated financial condition of
Rayonier and its Subsidiaries as at such dates and the Consolidated results of
the operations of Rayonier and its Subsidiaries for the fiscal year then ended,
all in accordance with GAAP consistently applied.


(f)    No Material Adverse Change. Since December 31, 2011, there has been no
Material Adverse Change.


(g)    Litigation. There is no pending or, to the knowledge of any Responsible
Officer threatened in writing, action or proceeding, including, without
limitation, any Environmental Action, affecting such Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator that (i) could
be reasonably likely to have a Material Adverse Effect (other than as set forth
in Schedule 4.01(g) (the “Disclosed Litigation”)), and since the date
Schedule 4.01(g) was prepared there has been no material adverse change in the
status, or financial effect on such Borrower or any of its Subsidiaries, of the
Disclosed Litigation from that described in Schedule 4.01(g) or (ii) purports to
affect the legality, validity or enforceability of this Agreement, any Note or
the other Loan Documents.


(h)    No Violation; Compliance with Laws. No Loan Party or Subsidiary of any
Loan Party is in violation of any law, rule or regulation (including any zoning,
building, Environmental Laws, ordinance, code or approval or any building
permit) or any restrictions of record or agreements affecting such material
properties or assets, or is in default with respect to any judgment, writ,
injunction, decree or order of any Governmental Authority, where any such
violation or default could reasonably be expected to result in a Material
Adverse Effect.


(i)    Accuracy of Information. No written information, report, financial
statement, exhibit or schedule furnished by or on behalf of any Borrower or any
of its Subsidiaries to the Administrative Agent or any Lender in connection with
the negotiation of this Agreement or any other Loan Document or included herein
or delivered pursuant hereto, when taken as a whole, contained or contains any
material misstatement of fact or omitted or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were or are made, not misleading. For purposes of this
subsection, such information, report, financial statement, exhibit or schedule
shall not include projections and information of a general economic or general
industry nature.


(j)    Federal Reserve Regulations.
(i)No Borrower nor any of the Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
buying or carrying margin stock (as defined in Regulation U of the FRB).
(ii)No part of the proceeds of any Revolving Credit Advance or any Letter of
Credit will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that entails a violation of, or that
is inconsistent with, the provisions of the Regulations of the FRB, including
Regulation T, U or X.


(k)    Taxes. Each Borrower and each of its Subsidiaries has timely filed or
caused to be filed all federal and, to the extent the failure to timely file
such return could reasonably be expected to result in a Material Adverse Effect,
other tax returns which are required to be filed and has paid or caused to be
paid all taxes (including interest and penalties) shown to be due and payable on
said returns or on any assessments made against it or any of its property and
all other taxes, fees or other charges imposed on it or any of its property by
any Governmental Authority (other than any tax, fee or other charge the failure
to pay which could not reasonably be expected to have a Material Adverse Effect
or the amount or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the applicable Borrower or such
Subsidiary, as the case may be); and no tax Lien has been filed, and, to the
knowledge of each Borrower, no claim is being asserted, with




--------------------------------------------------------------------------------




respect to any such tax, fee or other charge, other than any such Lien or claim
which could not reasonably be expected to have a Material Adverse Effect.


(l)    Environmental Matters.
(i)    Except as set forth in Schedule 4.01(l)(i), the operations and properties
of each Borrower and each of its Subsidiaries comply with all Environmental
Laws, all Environmental Permits have been obtained and are in effect for the
operations and properties of such Borrower and each of its Subsidiaries, and
such Borrower and each of its Subsidiaries are in compliance with all such
Environmental Permits, except where the failure to comply with any such
Environmental Laws or the failure to obtain or maintain in effect any such
Environmental Permits, in either case, would not reasonably be expected to have
a Material Adverse Effect.


(ii)    Except as set forth in Rayonier's Form 10-K for 2011 and on
Schedule 4.01(l)(ii), to the knowledge of the applicable Borrower, there are no
circumstances that are reasonably likely to form the basis of an Environmental
Action against such Borrower or any of its Subsidiaries that has, or could be
reasonably likely to have, a Material Adverse Effect.


(iii)Except as set forth in Rayonier's Form 10-K for 2011 and on Schedule
4.01(l)(iii), there has been no Release of Hazardous Materials at any real
property currently owned or operated by such Borrower or any of its
Subsidiaries, or, during the period of its ownership or operation thereof, on
any real property formerly owned or operated by such Borrower or any of its
Subsidiaries that has, or could reasonably be likely to have, a Material Adverse
Effect; and neither such Borrower nor any of its Subsidiaries is conducting or
funding any investigation, remediation, cleanup, or corrective or remedial
action relating to any Release of Hazardous Materials that has had, or could
reasonably be likely to have, a Material Adverse Effect.


(m)    CERCLA. Except as set forth in Schedule 4.01(m), none of the properties
currently or formerly owned or operated by any Borrower or any of its
Subsidiaries is listed or, to the knowledge of any Borrower, proposed for
listing on the National Properties List under CERCLA (the “NPL”) or on the
Comprehensive Environmental Response, Compensation and Liability Information
System maintained by the U.S. Environmental Protection Agency (“CERCLIS”) or any
analogous state list where such listing or proposed listing has had, or could
reasonably be likely to have, a Material Adverse Effect.


(n)Transportation of Hazardous Materials. Except as set forth in
Schedule 4.01(n), to the knowledge of any Borrower, neither any Borrower nor any
of its Subsidiaries has transported or arranged for the transportation of any
Hazardous Materials to any location that is listed or proposed for listing on
the NPL or on the CERCLIS, which could reasonably be likely to lead to claims
against any Borrower or any of its Subsidiaries for any remedial work, damage to
natural resources or personal injury that has had, or could reasonably be likely
to have, a Material Adverse Effect.


(o)ERISA. Except as would not reasonably be expected individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is reasonably expected to occur with respect to any Plan, (ii) neither any
Borrower nor any of its ERISA Affiliates has incurred or is reasonably expected
to incur any Withdrawal Liability to any Multiemployer Plan, (iii) neither any
Borrower nor any of its ERISA Affiliates has been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization (within the
meaning of Section 4241 of ERISA), insolvent (within the meaning of Section 4245
of ERISA), has been terminated, within the meaning of Title IV of ERISA, or has
been determined to be in “endangered” or “critical” status within the meaning of
Section 432 of the Code or Section 305 of ERISA and no such Multiemployer Plan
is reasonably expected to be in reorganization, insolvent or to be terminated,
within the meaning of Title IV of ERISA or in endangered or critical status,
(iv) except as set forth in Schedule 4.01(o), as of the date indicated on
Schedule 4.01(o) neither any Borrower nor any of its Subsidiaries have material
liability with respect to “accumulated post-retirement benefit obligations”
within the meaning of Statement of Financial Accounting Standards No. 106, and
(v) Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) for each Plan, copies of which have been filed with the
Internal Revenue Service and, if requested, furnished to the Administrative
Agent pursuant to Section 5.01(k)(ix) hereof, is complete and accurate in all
material respects and fairly presents the funding status of such Plan, and since
the date of such Schedule B there has been no material adverse change in such
funding status.


(p)Investment Company Act. None of the Borrowers or any of their respective
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940.


(q)NYSE Listing; REIT Status. The common stock of Rayonier is listed on the New
York Stock




--------------------------------------------------------------------------------




Exchange (or on another nationally recognized securities exchange), there is no
proceeding pending to delist such common stock from such exchange, and Rayonier
is in good standing on such exchange. Rayonier is qualified as a REIT under
Section 856 of the Code and is in material compliance with all other provisions
of the Code applicable to Rayonier as a REIT.
(r)Sanction Persons. No Borrower or Subsidiary of any Borrower, nor to the
knowledge of any Responsible Officer, any director, officer, agent, employee or
Affiliate of any Borrower or any Subsidiary of any Borrower is currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”); and no Borrower will make use, whether
directly or indirectly, of the proceeds of the Revolving Credit Advances or the
Letters of Credit or otherwise make available such proceeds to any Person, for
the purpose of financing the activities of any Person currently subject to any
U.S. sanctions administered by OFAC.


ARTICLE V


COVENANTS OF THE BORROWERS


SECTION 5.01.    Affirmative Covenants. Each Borrower hereby agrees that for so
long as any of the Commitments remains in effect, any Revolving Credit Advance
remains outstanding and unpaid, any Letter of Credit remains outstanding (unless
the outstanding amount of the LC Exposure related to such Letter of Credit has
been Cash Collateralized), or any obligation of any Borrower is owing to any
Lender, any Issuing Bank or the Administrative Agent hereunder or under any
other Loan Document (other than contingent obligations, which pursuant to
Section 8.04(f), shall survive the payment in full of all other amounts referred
to in such Section 8.04(f)), each Borrower shall:


(s)Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply in all material respects, with all material applicable laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with (i) ERISA, and (ii) Environmental Laws to the extent, and
subject to the qualifications, set forth in Section 5.01(d).
(t)Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all federal
and other material taxes, assessments and governmental charges or levies imposed
upon it or upon its property, and (ii) all lawful claims that, if unpaid, might
by law become a Lien upon its property; provided, however, that no Borrower nor
any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP are being
maintained on the books of the applicable Borrower or such Subsidiary.
(u)Payment of Obligations. Pay, discharge or otherwise satisfy, and cause each
of its Subsidiaries to pay, discharge or otherwise satisfy, at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, or in the case of any trade payable before such
trade payable becomes Debt, except where the amount or validity thereof is
currently being contested in good faith and by appropriate proceedings and as to
which appropriate reserves, if any, to the extent required in accordance with
GAAP, are being maintained.
(v)Compliance with Environmental Laws. (i) Comply and cause each of its
Subsidiaries to comply with all Environmental Laws and Environmental Permits
applicable to the conduct of the business of such Borrower or any of its
Subsidiaries or necessary for their operations and properties, and (ii) obtain
and renew, and cause each of its Subsidiaries to obtain and renew, all
Environmental Permits applicable to the conduct of the business of the
applicable Borrower or any of its Subsidiaries or necessary for their operations
and properties; except, (x) with respect to clauses (i) and (ii) above, to the
extent that any such Environmental Law or the terms of any Environmental Permit
are being contested in good faith and by proper proceedings and as to which
appropriate reserves, if any, to the extent required in accordance with GAAP,
are being maintained or (y) with respect to clause (i) above, if the failure to
comply with any such Environmental Law or Environmental Permit, or with respect
to clause (ii) above, if the failure to obtain or renew any such Environmental
Permit, would not reasonably be expected to have a Material Adverse Effect.
(w)Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance (including self-insurance, in amounts consistent with
industry practice and custom) with responsible insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the applicable Borrower or such Subsidiary operates.
(x)Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its corporate existence,
rights (charter and statutory) and franchises; provided, however, that any
Borrower and its Subsidiaries may consummate any merger or consolidation
permitted under Section 5.03(c), and provided, further that no Borrower nor any
of its Subsidiaries shall be required to preserve any right or franchise or the
corporate existence of any Subsidiary of such Borrower (other than as a result
of any merger or consolidation permitted under Section 5.03(c)) if the Board of
Directors of such Borrower or such Subsidiary shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Borrower or such Subsidiary, as the case may be, and that the loss thereof
is not disadvantageous in any material respect to Rayonier and its Subsidiaries
taken as a whole or the




--------------------------------------------------------------------------------




Lenders.
(y)Visitation Rights. At any reasonable time and from time to time, upon
reasonable prior notice, permit, and shall cause each of its Subsidiaries to
permit, the Administrative Agent or, subject to the proviso hereto, any of the
Lenders or Issuing Bank or any agents or representatives thereof to examine and
make copies of and abstracts from the records and books of account of, and visit
the properties of any Borrower and any of its Subsidiaries, as shall be
reasonably requested, and to discuss the affairs, finances and accounts of any
Borrower and any of its Subsidiaries with any of their officers and with their
independent certified public accountants (subject to such accountants' customary
policies and procedures), provided that, unless (x) an Event of Default has
occurred and is continuing, or (y) the Corporate Credit Rating assigned by S&P
is lower than BBB- and the Corporate Credit Rating assigned by Moody's is lower
than Baa3, none of the Borrowers shall be required to comply with this
Section 5.01(g) with respect to any of the Lenders, Issuing Banks or any agents
or representatives thereof (other than the Administrative Agent) and the
Administrative Agent shall not exercise such rights more than two times during
any calendar year. The Administrative Agent, the Issuing Banks and the Lenders
shall give the Borrowers and the Subsidiaries the opportunity to participate in
any discussions with their independent public accountants. Notwithstanding
anything to the contrary in this Section 5.01(g), none of the Borrowers or any
of their Subsidiaries will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter (a) in respect of which disclosure to the
Administrative Agent, any Issuing Bank or any Lender (or their respective agents
or representatives) is prohibited by (i) applicable law, or (ii) so long as an
actual or deemed entry of an order for relief with respect to any Borrower under
the Bankruptcy Code has not occurred, a bona fide arm's length third party
contract with a Person who is not an Affiliate of Rayonier or of any of its
Subsidiaries, or (b) that is subject to attorney-client or similar privilege.
(z)Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which appropriate entries that are correct in
all material respects shall be made, of all financial transactions and the
assets and business of each Borrower and each such Subsidiary so as to permit
preparation of their Consolidated financial statements in accordance with GAAP.
(aa)Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are necessary
or, in the reasonable judgment of the applicable Borrower or such Subsidiary,
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted.
(ab)Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under this Agreement with any of
their Affiliates on terms that are fair and reasonable and no less favorable to
the applicable Borrower or such Subsidiary than it would obtain in a comparable
arm's-length transaction with a Person not an Affiliate other than:
(i)transactions between any Borrower and any of its wholly-owned Subsidiaries;
(ii)transactions among wholly-owned Subsidiaries of any Borrower;
(iii)employment and severance arrangements between any of the Borrowers or any
of their Subsidiaries and their respective officers and employees in the
Ordinary Course of Business and equity transactions pursuant to equity based
plans and employee benefit plans and arrangements;
(iv)the non‑exclusive licensing of trademarks, copyrights, patents or other
intellectual property in the Ordinary Course of Business to permit the
commercial exploitation thereof between or among Affiliates and any of the
Borrowers or any of their Subsidiaries; and
(v)payment of customary fees and reasonable out‑of-pocket costs to, and
indemnities provided on behalf of, directors, officers and employees of any of
the Borrowers or any of their Subsidiaries in the Ordinary Course of Business.
(ac)Reporting Requirements. Furnish to the Administrative Agent for delivery to
each Lender (which may be delivered via posting on Intralinks or another similar
electronic platform):
(i)as soon as available and in any event within fifty (50) days after the end of
each of the first three Fiscal Quarters in each fiscal year of Rayonier,
unaudited Consolidated balance sheets of Rayonier and its Subsidiaries as of the
end of such quarter and Consolidated statements of income and cash flows of
Rayonier and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, certified by the
chief financial officer of Rayonier as having been prepared in accordance with
GAAP (subject to year-end audit adjustments and absence of footnotes);
(ii)as soon as available and in any event within ninety (90) days after the end
of each fiscal year of Rayonier, a copy of the annual audit report for such year
for Rayonier and its Subsidiaries, containing Consolidated balance sheets of
Rayonier and its Subsidiaries as of the end of such fiscal year and Consolidated
statements of income and cash flows of Rayonier and its Subsidiaries for such
fiscal year, in each case accompanied by an opinion by a nationally recognized
firm of independent public accountants, which opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit not acceptable to the Required
Lenders;
(iii)together with the financial statements required to be delivered in
accordance with




--------------------------------------------------------------------------------




clauses (i) and (ii) above, (A) a certificate of the chief financial officer of
Rayonier stating that no Default has occurred and is continuing or, if a Default
has occurred and is continuing, a statement as to the nature thereof and the
action that Rayonier and its Subsidiaries have taken and propose to take with
respect thereto, and (B) a schedule in form and detail reasonably satisfactory
to the Administrative Agent of the computations used by Rayonier in determining
compliance with the covenants contained in Section 5.04;
(iv)promptly after any Responsible Officer of any Borrower becomes aware of, and
in any event within five (5) Business Days after becoming aware of, each
Default, continuing on the date of such statement, a statement of the chief
financial officer of Rayonier setting forth details of such Default and the
action that Rayonier has taken and proposes to take with respect thereto;
(v)promptly after the sending or filing thereof, copies of all reports that any
Borrower sends to any of the holders of public securities, and copies of all
reports and registration statements that any Borrower or any of its Subsidiaries
files with the SEC or any national securities exchange;
(vi)promptly after any Responsible Officer of any Borrower becomes aware of the
commencement thereof, notice of all actions and proceedings before any court,
governmental agency or arbitrator affecting such Borrower or any of its
Subsidiaries of the type described in Section 4.01(g);
(vii)promptly and in any event within ten (10) Business Days after any
Responsible Officer knows or has reason to know (i.e., is on due “inquiry”
notice) that any ERISA Event has occurred that could reasonably be expected to
have a Material Adverse Effect, a statement of the chief financial officer of
Rayonier describing such ERISA Event and the action, if any, that Rayonier
and/or its applicable ERISA Affiliates have taken and/or propose to take with
respect thereto;
(viii)promptly and in any event within five (5) Business Days after receipt
thereof by Rayonier or any of its ERISA Affiliates, of copies of each notice
from the PBGC stating its intention to terminate any Plan or to have a trustee
appointed to administer any such Plan if such termination could reasonably be
expected to have a Material Adverse Effect;
(ix)upon the request of the Administrative Agent after the filing thereof with
the Internal Revenue Service, copies of each Schedule SB (Actuarial Information)
to the annual report (Form 5500 Series) with respect to each Plan;
(x)promptly and in any event within five (5) Business Days after receipt thereof
by Rayonier or any of its ERISA Affiliates from the sponsor of a Multiemployer
Plan, copies of each notice concerning (x) the imposition of Withdrawal
Liability by any such Multiemployer Plan, (y) the reorganization, insolvency or
termination, within the meaning of Title IV of ERISA, of any such Multiemployer
Plan or a determination that a Multiemployer Plan is “endangered” or “critical”
status within the meaning of Section 432 of the Code or Section 305 of ERISA, or
(z) the amount of liability incurred, but in each case, only to the extent that
a Material Adverse Effect could reasonably be expected to occur as a result of
any event or events described in clauses (x), (y) or (z), whether individually
or in the aggregate;
(xi)as soon as practical and in any event promptly after the receipt thereof by
any Borrower, copies of all written claims, complaints, notices or inquiries
relating to compliance by such Borrower or any of its Subsidiaries with any
Environmental Law or Environmental Permit that could reasonably be likely to
have a Material Adverse Effect or could reasonably be likely to (x) form the
basis of an Environmental Action against such Borrower or any of its
Subsidiaries or such property that could reasonably be likely to have a Material
Adverse Effect, or (y) cause any such property to be subject to any restrictions
on ownership, occupancy, use or transferability under any Environmental Law that
could reasonably be likely to have a Material Adverse Effect;
(xii)promptly such other information and data with documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and Anti-Money Laundering rules and regulations (including, without
limitation, the USA PATRIOT Act), including, without limitation, evidence
satisfactory to the Administrative Agent of (x) the listing of Capital Stock of
Rayonier on the New York Stock Exchange (or other nationally recognized
securities exchange), and (y) Rayonier's ownership of all of the outstanding
Capital Stock of TRS and RFR, as from time to time may be reasonably requested
by the Administrative Agent; and
(xiii)such other information respecting the condition or operations, financial
or otherwise, of any Borrower or any of its Subsidiaries as any Lender or
Issuing Bank, in each case, through the Administrative Agent may from time to
time reasonably request.


Information required to be delivered pursuant to this Section 5.01(k) shall be
deemed to have been delivered to the Lenders when it has been delivered to the
Administrative Agent.




--------------------------------------------------------------------------------




Notwithstanding any of the foregoing, at any time when Rayonier is subject to
the reporting requirements of Section 13(a)(2) of the Securities Exchange Act of
1934, Rayonier shall be deemed to have complied with the requirements of
clauses (i), (ii), (v) and (vi) above, if Rayonier shall include such
information in timely filings made with the SEC by Rayonier.
SECTION 5.02.    Rayonier's Additional Affirmative Covenants. In addition to the
affirmative covenants set forth in Section 5.01, Rayonier hereby agrees that for
so long as any of the Commitments remains in effect, any Revolving Credit
Advance remains outstanding and unpaid, any Letter of Credit remains outstanding
(unless the outstanding amount of the LC Exposure related to such Letter of
Credit has been Cash Collateralized), or any obligation of any Borrower is owing
to any Lender, any Issuing Bank or the Administrative Agent hereunder or under
any other Loan Document (other than contingent obligations, which pursuant to
Section 8.04(f), shall survive the payment in full of all other amounts referred
to in such Section 8.04(f)), Rayonier shall:


(a)    Corporate Credit Ratings. Use commercially reasonable efforts to maintain
at all times a Corporate Credit Rating by Moody's and S&P.


(b)    Maintenance of NYSE Listing. Maintain at all times the listing of its
common shares of beneficial interest on the New York Stock Exchange (or on
another nationally recognized securities exchange) and not take any action that
results in a proceeding to delist such common shares.


(c)    Maintenance of REIT Status. Maintain material compliance with Section 856
and any other applicable provisions of the Code necessary to maintain its REIT
status.


SECTION 5.03.    Negative Covenants. Rayonier hereby agrees that for so long as
the Commitments remain in effect, any Revolving Credit Advance remains
outstanding and unpaid, any Letter of Credit remains outstanding (unless the
outstanding amount of the LC Exposure related to such Letter of Credit has been
Cash Collateralized), or any obligation of any Borrower is owing to any Lender,
any Issuing Bank or the Administrative Agent hereunder or under any other Loan
Document (other than contingent obligations, which pursuant to Section 8.04(f),
shall survive the payment in full of all other amounts referred to in such
Section 8.04(f)), Rayonier shall not:


(a)    Dividends. If any Default (other than an Event of Default under
Section 6.01(a)) shall have occurred and be continuing or would immediately
result therefrom, make, or permit any of its Subsidiaries to make, any
Restricted Payments, other than Restricted Payments necessary for each of
Rayonier and any of its Subsidiaries that are REITs to maintain their respective
tax status as a REIT. If an Event of Default under Section 6.01(a) shall have
occurred and be continuing, Rayonier shall not make, and shall not permit any of
its Subsidiaries to make, any Restricted Payments whatsoever. Notwithstanding
anything to the contrary contained in this Section, any Subsidiary of Rayonier
can make at any time Restricted Payments to Rayonier, any other Subsidiary of
Rayonier or any other Person that owns Capital Stock in such Subsidiary of
Rayonier, ratably according to their respective equity ownership of the type of
Capital Stock in respect of which such Restricted Payment is being made.


(b)    Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries
to create or suffer to exist, any Lien on or with respect to any of its
properties, whether now owned or hereafter acquired, other than:


(i)    Permitted Liens;


(ii)    Liens securing obligations in respect of Debt (including Debt in respect
of Capital Leases) of Rayonier or any of its Subsidiaries incurred to finance
(x) the acquisition, replacement or construction of property, or (y) the repair
or improvement of property, up to an aggregate total Debt amount not to exceed
$50,000,000 with respect to all such repairs and improvements; provided that
(A) such Liens attach concurrently with or within 180 days after completion of
the acquisition, construction, repair, replacement or improvement (as
applicable) of the property subject to such Liens, (B) such Liens do not at any
time encumber any property other than the property financed by such Debt,
replacements thereof and additions and accessions to such property and the
proceeds and the products thereof and customary security deposits, and (C) such
Liens do not at any time extend to or cover any assets (except for additions and
accessions to such property, replacements and products thereof and customary
security deposits) other than the property subject to, or acquired, constructed,
repaired, replaced or improved with the proceeds of such Debt; provided that
individual financings of property provided by one lender may be cross
collateralized to other financings of property provided by such lender;


(iii)    Liens existing on property at the time of its acquisition (other than
any such Lien created in




--------------------------------------------------------------------------------




contemplation of such acquisition); provided that (A) such Liens do not at any
time encumber any property other than the property so acquired, replacements for
such property and additions and accessions to such property, and the proceeds
and the products thereof, and (B) such Liens do not at any time extend to or
cover any assets (except for additions and accessions to such property,
replacements and products thereof and customary security deposits) other than
the property so acquired;


(iv)    Liens on property of a Person existing at the time such Person is merged
into or consolidated with Rayonier or any of its Subsidiaries or becomes a
Subsidiary of Rayonier; provided that such Liens were not created in
contemplation of such merger, consolidation or acquisition and do not extend to
any assets other than those of the Person so merged into or consolidated with
Rayonier or such Subsidiary or acquired by Rayonier or such Subsidiary,


(v)    the Liens described on Schedule 5.03(b);


(vi)    the replacement, extension or renewal of any Lien permitted by
clauses (ii) through (v) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the amount
or change in any direct or contingent obligor) of the Debt secured thereby; and


(vii)    other Liens securing Debt; provided that the principal amount of Debt
secured pursuant to this clause (vii) shall not in the aggregate at any time
outstanding exceed 15% of the Consolidated Net Tangible Assets of Rayonier and
its Subsidiaries determined as of the most recently ended Fiscal Quarter for
which financial statements have been or are required to have been delivered
pursuant to Section 5.01(k).
(c)    Mergers, Consolidations, Etc. Merge, dissolve, liquidate or consolidate
with or into any Person, or permit any of its Subsidiaries to do so, other than:
(i)    a merger by any Subsidiary of Rayonier (other than any Borrower) with or
into any Person to effect an Asset Sale permitted pursuant to Section 5.03(d);


(ii)    the merger or consolidation of any Subsidiary of Rayonier with or into
Rayonier;


(iii)    the merger or consolidation of any Subsidiary of Rayonier with or into
any other Subsidiary of Rayonier;


(iv)    the merger or consolidation of any Person (other than a Subsidiary of
Rayonier) with or into Rayonier;


(v)    the merger of any Person (other than Rayonier or any of its Subsidiaries)
into a Subsidiary of Rayonier; and


(vi)    the dissolution or liquidation of any Subsidiary of Rayonier (other than
any dissolution or liquidation of ROC, TRS, RFR or Performance Fibers, unless in
the case of RFR and Performance Fibers, the assets are transferred to Rayonier
and/or or one or more of its Wholly Owned Subsidiaries); provided that to the
extent that any assets (as determined immediately prior to such dissolution or
liquidation, as the case may be) of such Subsidiary shall be transferred or
otherwise received by any Minority Equity-holders as a result of such
dissolution or liquidation, the Fair Market Value of such assets shall not
exceed (x) $1,000,000,000 in any fiscal year minus the Net Consideration of all
Asset Sales pursuant to Section 5.03(d)(iv) during such fiscal year, or (y)
$1,500,000,000 in the aggregate minus the aggregate Net Consideration of all
Asset Sales pursuant to Section 5.03(d)(iv) (collectively, the “Specified
Dissolution Aggregate Caps”); provided, further, that, with respect to each such
dissolution or liquidation giving rise to a Majority JV Calculation Event, only
the Majority JV Shortfall Amount with respect to such dissolution or
liquidation, as the case may be, shall count towards the Specified Dissolution
Aggregate Caps;


provided, that (A) in the case of clauses (ii) and (iv), Rayonier shall be the
continuing or surviving Person, unless the purpose of such merger is to
reorganize Rayonier under the laws of another state of the United States of
America (or District of Columbia), in which case the survivor of such merger
shall have assumed all of the obligations of Rayonier under this Agreement and
the other Loan Documents to which it is a party pursuant to one or more written
agreements, each in form and substance reasonably satisfactory to the
Administrative Agent; (B) in the case of clauses (iii) and (v), a Subsidiary of
Rayonier shall be the continuing or surviving Person, and if a Subsidiary of
Rayonier that is a Borrower is a party to such merger or consolidation, the
continuing or surviving Person shall be a Borrower, and (C) in each case,




--------------------------------------------------------------------------------




(1) no Default or Event of Default would be continuing immediately after giving
effect thereto or would result immediately therefrom, (2) each of the
representations and warranties made by each Borrower in or pursuant to the Loan
Documents shall be true and correct in all material respects (both before and
after giving effect to such transaction), and (3) Rayonier shall be in
compliance with the covenants set forth in Section 5.04 (calculated on a pro
forma basis, as of the date of the consummation of such transaction but based
upon the most recently ended Fiscal Quarter for which financial statements have
been or are required to have been delivered pursuant to Section 5.01(k)).


(d)    Asset Sales. Convey, transfer, sell, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or any part of
its assets (whether now owned or hereafter acquired), or issue, sell, transfer
or otherwise dispose of any Capital Stock of any Subsidiary (excluding any such
conveyance, transfer, sale, lease or other disposition or series of related
conveyances, transfers, sales, leases or other dispositions (u) having an
aggregate Fair Market Value not in excess of $500,000, (x) to the extent
constituting the issuance of Capital Stock of any Subsidiary of Rayonier to
Rayonier or any of its Wholly Owned Subsidiaries, (y) to the extent constituting
a casualty event with respect to which Rayonier or any of its Subsidiaries has
received cash payments from unaffiliated third party insurance providers at
least equal to the Fair Market Value of the asset subject thereto, or (z) to the
extent constituting a condemnation event with respect to which Rayonier or any
of its Subsidiaries has received cash payments or other property from
governmental authorities or other Persons having condemnation power by law at
least equal to the Fair Market Value of the asset subject thereto) (each an
“Asset Sale”), other than:


(i)    any Asset Sale by Rayonier to any of its Wholly Owned Subsidiaries and
any Asset Sale by any Subsidiary of Rayonier to Rayonier or any of its Wholly
Owned Subsidiaries;


(ii)    any Asset Sale by any Borrower or any Subsidiary of Rayonier in the
Ordinary Course of Business;


(iii)    any Asset Sale by Rayonier or any of its Subsidiaries to the Rayonier
Foundation in an aggregate Fair Market Value of the assets subject to all such
Asset Sales not to exceed $10,000,000 in any calendar year; and


(iv)    any Asset Sale by Rayonier or any of its Subsidiaries (other than any
Asset Sale by any of ROC, TRS, RFR or Performance Fibers of all or substantially
all of their respective assets) not otherwise permitted by this Section 5.03(d),
so long as (A) the consideration for each such Asset Sale is at least equal to
the Fair Market Value of the assets subject thereto, and (B) the Net
Consideration of all Asset Sales pursuant to this Section 5.03(d)(iv) shall not
exceed (x) $1,000,000,000 in any fiscal year minus the Fair Market Value of all
assets and proceeds subject to a permitted dissolution and/or liquidation, as
applicable, pursuant to Section 5.03(c)(vi) in such fiscal year or (y)
$1,500,000,000 in the aggregate minus the aggregate Fair Market Value of all
assets and proceeds subject to any permitted dissolution and/or liquidation
pursuant to Section 5.03(c)(vi) (collectively, the “Specified Asset Sale
Aggregate Caps”); provided, further, that, with respect to each such Asset Sale
giving rise to a Majority JV Calculation Event, only the Majority JV Shortfall
Amount with respect to such Asset Sale shall count towards the Specified Asset
Sale Aggregate Caps.


(e)    Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of the business of Rayonier and its
Subsidiaries taken as a whole as carried on at the Closing Date.
(f)    Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices that
would prevent Rayonier from preparing its Consolidated financial statements in
accordance with GAAP.
(g)    Subsidiary Debt. Permit any of its Subsidiaries to create or suffer to
exist any Debt other than:
(i)    Debt created hereunder and under the other Loan Documents;


(ii)    intercompany Debt of Rayonier or any of its Subsidiaries to Rayonier or
any of its Subsidiaries;


(iii)    Debt existing on the Restatement Effective Date and described on
Schedule 5.03(g) (“Existing Subsidiary Debt”) and any Debt of an obligor of such
Existing Subsidiary Debt extending the maturity of, refinancing, or replacing,
in whole or in part, the Existing Subsidiary Debt (“Refinanced Debt”); provided
that (x) the principal amount of such Refinanced Debt shall not be increased
above the principal amount thereof outstanding immediately prior to such
extension, refinancing or replacement, (y) the Refinanced Debt is an obligation
of only some or all of the Person(s) who were obligors on the Refinanced




--------------------------------------------------------------------------------




Debt, and (z) no such extension, refinancing or replacement shall be consummated
if any Default would exist after giving effect thereto;


(iv)    Debt secured by Liens permitted by Section 5.03(b)(ii) through (v) and
(vi), as clause (vi) relates to clauses (ii) through (v) of Section 5.03(b);


(v)    endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;


(vi)    Debt of TRS and of ROC;


(vii)    obligations under any Interest Rate Agreement or any other swap
agreement not entered into for speculative purposes; and


(viii)    Debt other than Debt described in clauses (i) through (vii) of this
Section 5.03(g); provided that the aggregate principal amount of Debt permitted
pursuant to this clause (viii) shall not in the aggregate at any time
outstanding exceed 15% of the Consolidated Net Tangible Assets of Rayonier and
its Subsidiaries determined as of the most recently ended Fiscal Quarter for
which financial statements have been or are required to have been delivered
pursuant to Section 5.01(k).


SECTION 5.04.    Financial Covenants. Rayonier hereby agrees that for so long as
any of the Commitments remains in effect, any Revolving Credit Advance remains
outstanding and unpaid, any Letter of Credit remains outstanding (unless the
outstanding amount of the LC Exposure related to such Letter of Credit has been
Cash Collateralized), or any obligation of any Borrower is owing to any Lender,
any Issuing Bank or the Administrative Agent hereunder or under any other Loan
Document (other than contingent obligations, which pursuant to Section 8.04(f),
shall survive the payment in full of all other amounts referred to in such
Section 8.04(f)), Rayonier shall:


(a)    Leverage Ratio. Cause, on the last day of each Fiscal Quarter of
Rayonier, the Leverage Ratio not to exceed sixty-five percent (65%).


(b)    Interest Coverage Ratio. Cause, on the last day of each Fiscal Quarter of
Rayonier, the ratio of (i) Consolidated EBITDA of Rayonier and its Subsidiaries
for the four Fiscal Quarters ended on such date to (ii) Consolidated interest
expense of Rayonier and its Subsidiaries for the four Fiscal Quarters ended on
such date not to be less than 2.50 to 1.00.


ARTICLE VI


EVENTS OF DEFAULT


SECTION 6.01    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:


(a)    Any Borrower shall fail to pay any principal of any Revolving Credit
Advance or LC Disbursement when the same becomes due and payable by such
Borrower or any Borrower shall fail to pay any interest on any Revolving Credit
Advance due and payable by such Borrower or any fee or make any other payment
due in connection with this Agreement, any Note or any other Loan Document to
which it is a party within five days after the same becomes due and payable by
such Borrower; or


(b)    Any representation or warranty made or deemed made by or on behalf of any
Loan Party herein or in any other Loan Document or in any notice, report,
certificate, financial statement, instrument, agreement or other writing
delivered by any Loan Party in connection with this Agreement or any other Loan
Document, shall prove to have been incorrect in any material respect when made
unless such representation or warranty relates solely to an earlier date (in
which case such representation and warranty shall have been true and correct in
all material respects as of such earlier date); or


(c)    (i) Any Borrower shall fail to perform or observe any term, covenant or
agreement contained in Sections 5.01(f), 5.01(g) or 5.01(k)(i), (ii), (iii),
(vi) through (x) and (xii); (ii) Rayonier shall fail to perform or observe any
term, covenant or agreement contained in Section 5.02(b), Section 5.03(a), (b),
(c), (d), (e) or (g), or Section 5.04; or (iii) any Loan Party shall fail to
perform or observe any other term, covenant or agreement contained in this
Agreement or any




--------------------------------------------------------------------------------




other Loan Document on its part to be performed or observed if, solely in the
case of this clause (iii), such failure shall remain unremedied for 30 days
after written notice thereof shall have been given to such Loan Party by the
Administrative Agent or the Required Lenders; or


(d)    (i) Any Borrower or any of its Subsidiaries shall fail to make any
payment in respect of any Debt that is outstanding in a principal amount of at
least $50,000,000 in the aggregate (but excluding Debt outstanding hereunder or
under any other Loan Document) of such Borrower or such Subsidiary (as the case
may be), when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt; or (ii) any event shall occur or condition
shall exist (including, without limitation, any event of the type described in
clause (i) above) under any agreement or instrument relating to any Debt that is
outstanding in a principal amount of at least $50,000,000 in the aggregate (but
excluding Debt outstanding hereunder or under any other Loan Document) of any
Borrower or any of its Subsidiaries (as the case may be) and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate the
maturity of such Debt, or any such Debt shall be accelerated, declared to be due
and payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the Stated Maturity thereof; or


(e)    Any Loan Party shall generally not pay its debts as such debts become
due, or shall admit in writing its inability to pay its debts generally, or
shall make a general assignment for the benefit of creditors; or any proceeding
shall be instituted by or against any Loan Party seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts,
in each such case, under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or any Loan Party shall take any corporate action to
authorize any of the actions set forth above in this subsection (e); or


(f)    Any judgment or order for the payment of money, of which more than
$25,000,000 of such judgment or order is not covered by independent third-party
insurance as to which the insurer is rated as least “A” by A.M. Best Company,
has been notified of the potential claim and does not deny coverage, shall be
rendered against any Borrower or any of its Subsidiaries, and there shall be any
period of thirty (30) consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or


(g)    Any non-monetary judgment or order shall be rendered against any Borrower
or any of its Subsidiaries that could be reasonably expected to have a Material
Adverse Effect, and there shall be any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or


(h)    (i) Any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the SEC under
the Securities Exchange Act of 1934), directly or indirectly, of Voting Stock of
Rayonier (or other securities convertible into such Voting Stock) representing
30% or more of the combined voting power of all Voting Stock of Rayonier; or
(ii) during any period of up to 24 consecutive months, commencing after the date
of this Agreement, individuals who at the beginning of such 24-month period were
directors of Rayonier shall cease for any reason (other than due to death or
disability) to constitute a majority of the Board of Directors of Rayonier
(except to the extent that individuals who at the beginning of such 24-month
period were replaced by individuals (x) elected by majority of the remaining
members of the Board of Directors of Rayonier, or (y) nominated for election by
a majority of the remaining members of the Board of Directors of Rayonier and
thereafter elected as directors by the shareholders of Rayonier); or (iii) any
Person or two or more Persons acting in concert shall have acquired by contract
or otherwise, the power to exercise, directly or indirectly, a controlling
influence over the management or policies of Rayonier; or (iv) Rayonier or an
Affiliate of Rayonier shall cease to be the managing partner of RFR; or (v) ROC
shall cease to directly own beneficially all of the outstanding Capital Stock of
TRS and RFR; or


(i)    Any ERISA Event shall have occurred and the sum (determined as of the
date of occurrence of such ERISA Event) of the Insufficiency of the Plan with
respect to which such ERISA Event shall have occurred and the Insufficiency of
any and all other Plans with respect to which an ERISA Event shall have occurred
and then exist (or the liability of any Borrower and its ERISA Affiliates
related to any such ERISA Event) exceeds $25,000,000; or




--------------------------------------------------------------------------------






(j)    Any Borrower or any of its ERISA Affiliates shall have been notified by
the sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by such Borrower and its
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $25,000,000 or requires payments exceeding $5,000,000 per
annum; or


(k)    Any Borrower or any of its ERISA Affiliates shall have been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization, insolvent or is being terminated, within the meaning of Title IV
of ERISA, or has been determined to be “endangered” or “critical” status within
the meaning of Section 432 of the Code or Section 305 of ERISA and as a result
of such reorganization, insolvency, termination or determination the aggregate
annual contributions of such Borrower and its ERISA Affiliates to all
Multiemployer Plans that are then in reorganization, insolvent, being terminated
or in endangered or critical status have been or will be increased over the
amounts contributed to such Multiemployer Plans for the plan years of such
Multiemployer Plans immediately preceding the plan year in which such
reorganization or termination occurs by an amount exceeding $25,000,000; or


(l)    The Guarantee Agreement shall cease, for any reason, to be, or shall be
asserted in writing by any Loan Party not to be, in full force and effect, other
than pursuant to the terms thereof and hereof;


then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to each Borrower,
declare the obligation of each Lender to make Revolving Credit Advances to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Required Lenders, by notice to each
Borrower, declare the Revolving Credit Advances, all interest thereon and all
other amounts payable under this Agreement and under the other Loan Documents
(including all amounts of LC Exposure, whether or not the beneficiary of the
then outstanding Letters of Credit shall have presented the documents required
therein) to be forthwith due and payable, whereupon the Revolving Credit
Advances, all such interest and all such amounts (including all amounts of LC
Exposure, whether or not the beneficiary of the then outstanding Letters of
Credit shall have presented the documents required therein) shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Borrower;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to any Borrower under the Bankruptcy Code, (A) the
obligation of each Lender to make Revolving Credit Advances shall automatically
be terminated, and (B) the Revolving Credit Advances, all such interest and all
such amounts (including all amounts of LC Exposure, whether or not the
beneficiary of the then outstanding Letters of Credit shall have presented the
documents required therein) shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by each Borrower. With respect to all Letters of Credit
with respect to which presentment for honor shall not have occurred at the time
of an acceleration pursuant to this paragraph, the applicable Borrower at such
time shall be required to Cash Collateralize such Letters of Credit by
depositing in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the applicable Borrower hereunder and under the other Loan
Documents. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
applicable Borrower's risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. After all such Letters of Credit shall have expired or been fully drawn
upon, all reimbursement obligations shall have been satisfied and all other
obligations of the applicable Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to such Borrower (or such other Person as
may be lawfully entitled thereto).
ARTICLE VII


THE ADMINISTRATIVE AGENT


SECTION 7.01.    Appointment and Authority. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints Credit Suisse to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article VII are solely for the benefit of the
Administrative Agent, the Lenders




--------------------------------------------------------------------------------




and the Issuing Banks, and no Borrower nor any other Loan Party shall have
rights as a third-party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.


SECTION 7.02.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrowers or any
respective Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


Section 7.03.    Exculpatory Provisions. (a) The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:
(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.01 and 8.03), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by Rayonier, a Lender or an Issuing Bank.


(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


SECTION 7.04.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Revolving Credit Advance, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an Issuing Bank, the Administrative
Agent may presume that




--------------------------------------------------------------------------------




such condition is satisfactory to such Lender or Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or Issuing Bank prior to the making of such Revolving Credit Advance or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.


SECTION 7.05.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub‑agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.


SECTION 7.06.    Resignation of Administrative Agent. (a) The Administrative
Agent may at any time give notice of its resignation to the Lenders, the Issuing
Banks and Rayonier. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrowers and subject to
the Borrowers' approval (which shall not be unreasonably withheld or delayed),
to appoint a successor, which shall be a bank with an office in the borough of
Manhattan in New York City, or an Affiliate of any such bank with an office in
borough of Manhattan in New York City. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent meeting the qualifications set forth
above. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.


(b)     If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, then the Required Lenders may,
to the extent permitted by applicable law, by notice in writing to Rayonier and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrowers and subject to the Borrowers' approval (which shall not be
unreasonably withheld or delayed), appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.


(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Cash Collateral held by the
Administrative Agent on behalf of the Lenders or the Issuing Banks under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such Cash Collateral until such time as a successor Administrative Agent
is appointed), and (2) all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and Issuing Bank directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor's appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents.
The fees payable by the Borrowers, jointly and severally, to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
retiring or removed Administrative Agent's resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article VII and
Section 8.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.


SECTION 7.07.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and




--------------------------------------------------------------------------------




based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.


SECTION 7.08.    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the bookrunners, arrangers, syndication agents or
documentation agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Bank hereunder.


SECTION 7.09.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Revolving Credit Advance or LC Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Revolving Credit Advances, LC
Obligations and all other obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Issuing Banks and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Banks and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Banks and
the Administrative Agent under Sections 2.04 and 8.04) allowed in such judicial
proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.04
and 8.04.
SECTION 7.10.    Guarantee Matters. The Lenders and the Issuing Banks
irrevocably authorize the Administrative Agent, at its option and in its
discretion to release either or both of TRS or ROC from its obligations under
the Guarantee Agreement if TRS or ROC, as the case may be, ceases to be a
Subsidiary of Rayonier as a result of a transaction that is permitted under the
Loan Documents. Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent's authority to
release TRS or ROC, as the case may be, from its obligations under the Guarantee
Agreement pursuant to this Section 7.10.


ARTICLE VIII


MISCELLANEOUS


SECTION 8.01.    Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement, the Notes or any other Loan Document, nor consent to any
departure by any Borrower or other Loan Party therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Required
Lenders, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no amendment, waiver or consent shall, unless in writing and signed by each
Lender directly affected thereby, do any of the following: (i) waive any of the
conditions specified in Section 3.01, (ii) extend or increase the Commitments of
such Lenders or subject such Lenders to any additional obligations, (iii) reduce
the principal of, or interest on, the Revolving Credit Advances or any fees or
other amounts payable hereunder, (iv) postpone any date fixed for any payment of
principal of (including, without limitation, final maturity), or interest on,
the Revolving Credit Advances or any fees or other amounts payable hereunder,
(v) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Revolving Credit Advances that shall be required for the
Lenders or any of them to take any action hereunder, (vi) release any Borrower
from its obligations under this Agreement, or release any of Rayonier, TRS or
ROC from its guarantee obligations under the Guarantee Agreement, (vii) change
the pro rata distribution of payments and proceeds to the Lenders, or
(viii) amend this Section 8.01; and provided further that no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent or
any Issuing Bank, in addition to the Lenders required above to take such action,




--------------------------------------------------------------------------------




affect the rights or duties of the Administrative Agent or such Issuing Bank, as
the case may be, under this Agreement, any Note or any other Loan Document.


(b)    Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders and each of the
Borrowers (A) to add one or more additional credit facilities to this Agreement
(the proceeds of which may be used to refinance existing credit facilities
hereunder) and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
obligations hereunder, and (B) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders (other than for
purposes of the amendment adding such credit facilities).


(c)    The Administrative Agent and the Borrowers may amend any Loan Document to
correct administrative errors or omissions, or to effect administrative changes
that are not adverse to any Lender. Notwithstanding anything to the contrary
contained herein, such amendment shall become effective without any further
consent of any other party to such Loan Document.


SECTION 8.02    Notices; Effectiveness; Electronic Communication. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:
(iv)if to any Borrower, to Rayonier Inc. at 1301 Riverplace Boulevard, Suite
2300, Jacksonville, FL 32207, Attention of Treasurer (Facsimile No. (904)
357-9818 and Telephone No. (904) 357-9162), with a copy to the General Counsel;
(v)if to the Administrative Agent, to Credit Suisse AG at One Madison Avenue,
New York, New York 10010, Attention of Sean Portrait - Agency Manager (Facsimile
No. (212) 322-2291); Email: agency.loanops@credit-suisse.com;
(vi)if to Credit Suisse AG in its capacity as Issuing Bank, to it at One Madison
Avenue, 2nd Floor, Attention of Adrian Silghigian (Facsimile No. (212)
325-8315); Telephone No. (212) 538-1370); Email:
list.ib-letterofcredit@credit-suisse.com, and if to any other Issuing Bank, to
it at the address provided in writing to the Administrative Agent and Rayonier
at the time of its appointment as an Issuing Bank hereunder; and
(vii)if to a Lender, to it at its address (or facsimile number) set forth on
Schedule I hereto or on its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in clause (b) below, shall be effective as provided in said clause (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or Issuing Bank pursuant to
Article II if such Lender or Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or any Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Change of Address, etc. Any party hereto may change its address or
facsimile number for notices




--------------------------------------------------------------------------------




and other communications hereunder by notice to the other parties hereto.


(d)Platform.
(i)Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Banks and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).
(ii)The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrowers or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Borrower's, any Loan Party's or the Administrative
Agent's transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material that any Loan Party provides to the Administrative Agent pursuant
to any Loan Document or the transactions contemplated therein which is
distributed to the Administrative Agent, any Lender or any Issuing Bank by means
of electronic communications pursuant to this Section 8.02, including through
the Platform.


SECTION 8.03.    No Waiver; Remedies. No failure on the part of any Lender, any
Issuing Bank or the Administrative Agent to exercise, and no delay in
exercising, any right hereunder, under any Note or any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.


SECTION 8.04.    Costs and Expenses. (a) Costs and Expenses. Each Borrower,
jointly and severally, agrees that it shall pay (i) all reasonable, documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the Facility, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable,
documented out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, and (iii) all documented out-of-pocket
expenses incurred by the Administrative Agent, any Lender or any Issuing Bank
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any Issuing Bank), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 8.04, or
(B) in connection with the Revolving Credit Advances made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Revolving Credit
Advances or Letters of Credit.


(b)    Indemnification by the Borrowers. Each Borrower, jointly and severally,
agrees to indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and each Issuing Bank, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnified Party”) against, and hold
each Indemnified Party harmless from, any and all losses, claims, damages
(including any special, indirect, consequential or punitive damages claimed or
asserted (x) in breach of Section 8.04(d), or (y) by a Person not a party to
this Agreement), liabilities and related expenses (including the fees, charges
and disbursements of any counsel for any Indemnified Party), incurred by any
Indemnified Party or asserted against any Indemnified Party by any Person other
than such Indemnified Party and its Related Parties which arise out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Revolving Credit Advance or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property currently or
formerly owned or operated by any Borrower or any Subsidiary of a Borrower, any
Environmental Action, or any liability relating to any Environmental Law,
Environmental Permit or Hazardous Material that relates in any way to any
Borrower or any Subsidiary of a Borrower, or (iv) any actual




--------------------------------------------------------------------------------




or prospective claim, litigation, investigation or proceeding (any of the
foregoing, a “Proceeding”) relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower or any other Loan Party, and regardless of whether any Indemnified
Party is a party thereto; provided that such indemnity shall not, as to any
Indemnified Party, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction in a final, nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnified Party, or (y)
arising out of, or in connection with, any proceeding that does not involve an
act or omission by any Borrower, any Loan Party or any of their respective
Affiliates and that is brought by an Indemnified Party against another
Indemnified Party (other than claims, litigation, investigations or proceedings
brought against Credit Suisse in its capacity as Administrative Agent or Issuing
Bank, against any other Issuing Bank in its capacity as Issuing Bank, or against
any of the financial institutions listed in the recitals to this Agreement in
their respective capacities as bookrunners, syndication agents, arrangers,
documentation agents or any other similar roles or capacities in respect of the
Facility). The Borrowers shall not be liable for any settlement of any
Proceeding effected without Rayonier's consent (which consent shall not be
unreasonably withheld or delayed), but if such Proceeding is settled with
Rayonier's written consent, or if there is a judgment against an Indemnified
Party in any such Proceeding, then the Borrowers shall, jointly and severally,
indemnify and hold harmless each Indemnified Party in the manner set forth
above. Notwithstanding the immediately preceding sentence, if at any time an
Indemnified Party shall have requested, in accordance with the foregoing, that
the Borrowers reimburse such Indemnified Party for legal or other expenses in
connection with investigating, responding to or defending any Proceeding for
which reimbursement is required pursuant to the terms of this provision, the
Borrowers shall be liable for any settlement of any Proceeding effected without
their written consent if (x) such settlement is entered into more than 30 days
after receipt by Rayonier of such request for reimbursement, and (x) the
Borrowers shall not have reimbursed such Indemnified Party in accordance with
such request for legal or other expenses required to be reimbursed pursuant to
the terms of this provision prior to the date of such settlement.


(c)    Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section 8.04 to be paid by them to the Administrative Agent (or any sub-agent
thereof), any Issuing Bank or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such Issuing Bank or such Related Party, as the case may be, such
Lender's pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender's share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender); provided that
with respect to such unpaid amounts owed to any Issuing Bank solely in its
capacity as such, only the Lenders shall be required to pay such unpaid amounts,
such payment to be made severally among them based on such Lenders' Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought); provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), such Issuing Bank in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), such Issuing Bank in connection with such capacity.


(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, but without limiting in any respect the indemnification
obligations of any Borrower under clause (b) above, no party hereto shall
assert, and each party hereto hereby waives, any claim against any other party
hereto (and with respect to the Borrowers, their respective Subsidiaries also),
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Revolving Credit Advance or Letter of Credit, or the use
of the proceeds thereof; provided, however that if an Event of Default under
Section 6.01(e) shall have occurred and be continuing, then the waiver made by
the Indemnified Parties under this clause (d) shall immediately terminate, and
shall be of no further force or effect whatsoever. No Indemnified Party referred
to in clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.


(e)    Payments. All amounts due under this Section 8.04 shall be payable
promptly after demand therefor.


(f)    Survival. Each party's obligations under this Section 8.04 shall survive
the termination of the Loan Documents and payment of the obligations hereunder.


SECTION 8.05    Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand,




--------------------------------------------------------------------------------




provisional or final, in whatever currency) at any time held, and other
obligations (in whatever currency) at any time owing, by such Lender, such
Issuing Bank or any such Affiliate, to or for the credit or the account of any
Borrower or any other Loan Party against any and all of the obligations of such
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or such Issuing Bank or their respective
Affiliates, irrespective of whether or not such Lender, Issuing Bank or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower or such Loan Party may
be contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or such Issuing Bank different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of set-off, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.22
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of set-off. The rights of each Lender, each Issuing Bank
and their respective Affiliates under this Section 8.05 are in addition to other
rights and remedies (including other rights of set-off) that such Lender, such
Issuing Bank or their respective Affiliates may have. Each Lender and Issuing
Bank agrees to notify the applicable Borrower and the Administrative Agent
promptly after any such set-off and application; provided that the failure to
give such notice shall not affect the validity of such set-off and application.


SECTION 8.06.    Binding Effect. This Agreement shall become effective when it
shall have been executed by each Borrower and the Administrative Agent and when
the Administrative Agent shall have been notified by each Lender party to this
Agreement as of the Restatement Effective Date that such Lender has executed it,
and the Restatement Effective Date shall have occurred and thereafter shall be
binding upon and inure to the benefit of each Borrower, the Administrative Agent
and each such Lender, Issuing Bank and their respective successors and assigns,
except that no Borrower shall have the right to assign its rights or obligations
hereunder or any interest herein without the prior written consent of the
Lenders.


SECTION 8.07.    Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither any
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section 8.07, (ii) by
way of participation in accordance with the provisions of paragraph (d) of this
Section 8.07, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of paragraph (f) of this Section 8.07 (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph (d)
of this Section 8.07 and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Revolving Credit Advances
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:


(i)    Minimum Amounts.


(A)in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment and/or the Revolving Credit Advances at the time owing to it
or contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section 8.07 in the aggregate or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and


(B)in any case not described in clause (b)(i)(A) of this Section 8.07, the
aggregate amount of the Commitment (which for this purpose includes Revolving
Credit Advances outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Revolving Credit
Advances of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent




--------------------------------------------------------------------------------




or, if “Trade Date” is specified in the Assignment and Assumption, as of the
Trade Date) shall not be less than $5,000,000, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing,
Rayonier otherwise consents (each such consent not to be unreasonably withheld
or delayed).


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Revolving Credit Advance or
the Commitment assigned.


(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section 8.07 and, in
addition:


(A)the consent of Rayonier (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that Rayonier
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof and provided further that any
Borrower's consent shall not be required during the primary syndication of the
Facility;


(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender with a Commitment, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and


(C)the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required.


(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(v)No Assignment to Certain Persons. No such assignment shall be made to (A) any
Borrower or any Affiliate or Subsidiary of any Borrower, or (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B).


(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.


(vii)Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Rayonier and the Administrative Agent, the
applicable pro rata share of Revolving Credit Advances previously requested but
not funded by the Defaulting Lender, to each of which the applicable assignee
and assignor hereby irrevocably consent), to (x) pay and satisfy in full all
payment liabilities then owed by such Defaulting Lender to the Administrative
Agent, each Issuing Bank and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Revolving Credit Advances and participations in Letters of Credit in
accordance with its Applicable Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


Subject to acceptance and recordation thereof by the Administrative Agent
pursuant to paragraph (c) of this Section 8.07, from and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such




--------------------------------------------------------------------------------




Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Section 2.12 and 8.03, with respect to facts and circumstances occurring prior
to the effective date of such assignment; provided that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender's having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section 8.07.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of each Borrower, shall maintain, at its address referred to in
Section 8.02(a), a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Revolving Credit Advances owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by Rayonier and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or any Borrower or any Affiliate or
Subsidiary of any Borrower) (each, a “Participant”) in all or a portion of such
Lender's rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Revolving Credit Advances owing to it);
provided that (i) such Lender's obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrowers, the
Administrative Agent, the Issuing Banks and Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 8.04(c) with respect to any
payments made by such Lender to its Participant(s).


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification, consent or waiver which would reduce the
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, or postpone
any date fixed for any payment of principal of, or interest on, the Notes or any
fees or other amounts payable hereunder, in each case to the extent subject to
such participation, that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.12 and 2.15 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 8.07; provided that such Participant
agrees to be subject to the provisions of Section 2.20 as if it were an assignee
under paragraph (b) of this Section 8.07. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 8.05 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.16 as though it were a Lender.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 2.12 and 2.15 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Rayonier's prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.15 unless such Participant agrees, for the benefit of the
Borrowers, to comply with Section 2.15(e) as though it were a Lender.


(f)    Voting Participants. Notwithstanding anything in this Section 8.07 to the
contrary, any Farm Credit Lender that (i) is the owner of a participation in a
Commitment (including Revolving Credit Advances outstanding thereunder)
initially in the amount of at least $11,000,000; (ii) is, by written notice to
the Borrowers and the Administrative Agent (a “Voting Participant
Notification”), designated by the selling Lender as being entitled to be
accorded the rights of a voting participant hereunder (any Farm Credit Lender so
designated being called a "Voting Participant"); and (iii) receives the prior
written consent of the Borrowers and the Administrative Agent to become a Voting
Participant, shall be entitled to vote for so long as such Farm Credit Lender
owns such participation and notwithstanding any sub-participation by such Farm
Credit Lender (and the voting rights of the selling Lender shall be
correspondingly reduced), on a Dollar for Dollar basis, as if such Participant
were a Lender, on any matter requiring or allowing a Lender to provide or
withhold its consent, or to otherwise vote on any proposed action; provided,
however, that if such Voting Participant has at any time failed to




--------------------------------------------------------------------------------




fund any portion of its participation when required to do so, then until such
time as all amounts of its participation required to have been funded have been
funded, such Voting Participant shall not be entitled to exercise its voting
rights pursuant to the terms of this Section 8.07(f), and the voting rights of
the selling Lender shall not be correspondingly reduced by the amount of such
Voting Participant's participation. Notwithstanding the foregoing, each Farm
Credit Lender designated as a Voting Participant on Schedule 8.07(f) hereto
shall be a Voting Participant without delivery of a Voting Participant
Notification and without the prior written consent of the Borrowers and the
Administrative Agent. To be effective, each Voting Participant Notification
shall, with respect to any Voting Participant, (A) state the full name, as well
as all contact information required for an assignee in the Assignment and
Assumption; and (B) state the Dollar amount of the participation purchased. The
selling Lender and the Voting Participant shall notify the Administrative Agent
and the Borrowers within three (3) Business Days of any termination of,
reduction or increase in the amount of, such participation. The Borrowers and
the Administrative Agent shall be entitled to conclusively rely on information
contained in notices delivered pursuant to this Section 8.07(f). The voting
rights hereunder are solely for the benefit of the Voting Participants and shall
not inure to any assignee or participant of a Voting Participant.


(g)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


SECTION 8.08.    Rayonier as Agent. Each of ROC and TRS hereby designates and
appoints Rayonier as its representative and agent on its behalf for the purposes
of issuing notices and reports, delivering certificates, giving instructions,
receiving notices and granting consents hereunder and under the other Loan
Documents, and taking all other actions (including in respect of compliance with
covenants) on behalf of any Borrower or Borrowers under the Loan Documents.
Rayonier hereby accepts such appointment.


SECTION 8.09.    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Banks agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self‑regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder in which case of the foregoing clauses (b), (c)
and (e), the Administrative Agent, each Lender and each Issuing Bank agree
(except with respect to any audit or examination conducted by bank accountants
or any governmental bank regulatory authority exercising examination or
regulatory authority), to the extent practicable and not prohibited by
applicable law, to inform Rayonier thereof (and in the case of any subpoena or
similar legal process or proceeding and to the extent practicable, to inform
Rayonier in advance); (f) subject to an agreement containing provisions
substantially the same as those of this Section 8.09, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to any Borrower and its
obligations, this Agreement or payments hereunder; (g) on a confidential basis
to (i) any rating agency in connection with rating any Borrower or its
respective Subsidiaries or the Facility, or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Facility; (h) with the consent of Rayonier; or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section 8.09, or (y) becomes available to the Administrative
Agent, any Lender, any Issuing Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than a Borrower.


For purposes of this Section 8.09, “Information” means all information received
from the Borrowers or any of their Subsidiaries relating to the Borrowers or any
of their Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by any Borrower or
any Subsidiary of any Borrower; provided that, in the case of information
received from any Borrower or any Subsidiary of any Borrower after the Closing
Date, such information is clearly identified at the time of delivery as
confidential; provided, further, that, in the case of financial information
(except to the extent publicly available) received from any Borrower or any
Subsidiary of any Borrower after the Closing Date, such financial information
shall be deemed confidential unless it is identified as “public” or
“nonconfidential” information at the time of delivery. Any Person required to
maintain the confidentiality of Information as provided in this Section 8.09
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain




--------------------------------------------------------------------------------




the confidentiality of such Information as such Person would accord to its own
confidential information.
SECTION 8.10.    Governing Law; Jurisdiction; Etc. (a) Governing Law. This
Agreement and the other Loan Documents and any claims, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Agreement or any other Loan Document (except, as to
any other Loan Document, as expressly set forth therein) and the transactions
contemplated hereby and thereby shall be governed by, and construed in
accordance with, the law of the State of New York.
(b)    Jurisdiction. Each Borrower irrevocably and unconditionally agrees that
it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, any Issuing Bank, or
any Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in the Borough of
Manhattan, and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, and each of the parties
hereto irrevocably and unconditionally submits to the jurisdiction of such
courts and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender or any Issuing Bank may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Borrower or any other Loan Party or its properties in the courts of
any jurisdiction.


(c)    Waiver of Venue. Each Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section 8.10. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.


(d)    Service of Process. Each party hereto irrevocably consents to service of
process at the address provided for notices in Section 8.02. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.


SECTION 8.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.


SECTION 8.12.    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.


SECTION 8.13.    Counterparts; Integration; Effectiveness; Electronic Execution.
(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Article III, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.


(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature




--------------------------------------------------------------------------------




or the use of a paper-based recordkeeping system, as the case may be, to the
extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.


SECTION 8.14.    USA PATRIOT Act Notice. Each Lender, each Issuing Bank and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Borrower that pursuant to the requirements of the USA PATRIOT Act,
it is required to obtain, verify and record information that identifies each
Borrower and each other Loan Party, which information includes the name and
address of each Borrower and each other Loan Party, and other information that
will allow such Lender, such Issuing Bank or the Administrative Agent, as
applicable, to identify each Borrower and each other Loan Party in accordance
with the USA PATRIOT Act.


SECTION 8.15.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
Borrowers:
 
RAYONIER INC.
 
 
 
 
 
 
By
/s/ CARL E. KRAUS
 
 
 
Name: Carl E. Kraus
 
 
 
Title: Senior Vice President, Finance
 
 
 
 
 
 
RAYONIER OPERATING COMPANY LLC
 
 
 
 
 
 
By
/s/ CARL E. KRAUS
 
 
 
Name: Carl E. Kraus
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
RAYONIER TRS HOLDINGS INC.
 
 
 
 
 
 
By
/s/ CARL E. KRAUS
 
 
 
Name: Carl E. Kraus
 
 
 
Title: Senior Vice-President
 
 
 
 





--------------------------------------------------------------------------------






 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent
 
 
 
 
 
 
By
/s/ CHRISTOPHER REO DAY
 
 
 
Name: Christopher Reo Day
 
 
 
Title: Vice President
 
 
 
 
 
 
By
/s/ TYLER R. SMITH
 
 
 
Name: Tyler R. Smith
 
 
 
Title: Associate
 
 
 
 

 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Issuing Bank and Lender
 
 
 
 
 
 
By
/s/ CHRISTOPHER REO DAY
 
 
 
Name: Christopher Reo Day
 
 
 
Title: Vice President
 
 
 
 
 
 
By
/s/ TYLER R. SMITH
 
 
 
Name: Tyler R. Smith
 
 
 
Title: Associate
 
 
 
 





--------------------------------------------------------------------------------




 
 
Wells Fargo Bank, N.A., as Lender
 
 
 
 
 
 
By
/s/ KEVIN S. HAWKINS
 
 
 
Name: Kevin S. Hawkins
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
Farm Credit Bank of Texas, as Voting Participant to Subsection 8.07(f) of the
Credit Agreement
 
 
 
 
 
 
By
/s/ LUIS M. H. REQUEJO
 
 
 
Name: Luis M. H. Requejo
 
 
 
Title: Director Capital Markets
 
 
 
 
 
 
AgFirst Farm Credit Bank, as Voting Participant to Subsection 8.07(f) of the
Credit Agreement
 
 
 
 
 
 
By
/s/ STEVEN J. O'SHEA
 
 
 
Name: Steven J. O'Shea
 
 
 
Title: Vice President
 
 
 
 
 
 
PNC Bank National Association, as Lender
 
 
 
 
 
 
By
/s/ JOSE MAZARIEGOS
 
 
 
Name: Jose Mazariegos
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
Sumitomo Mitsui Banking Corporation, as Lender
 
 
 
 
 
 
By
/s/ WILLIAM G. KARL
 
 
 
Name: William G. Karl
 
 
 
Title: General Manager
 
 
 
 
 
 
TD BANK, N.A., as Lender
 
 
 
 
 
 
By
/s/ MICHELE DRAGONETTI
 
 
 
Name: Michele Dragonetti
 
 
 
Title: Senior Vice President





--------------------------------------------------------------------------------




 
 
Bank of America, N.A., as Lender
 
 
 
 
 
 
By
/s/ MIKE DELANEY
 
 
 
Name: Mike Delaney
 
 
 
Title: Director
 
 
 
 
 
 
COBANK, N.A., as Lender
 
 
 
 
 
 
By
/s/ MICHAEL TOUSIGNANT
 
 
 
Name: Michael Tousignant
 
 
 
Title: Vice President
 
 
 
 
 
 
Fifth Third Bank, An Ohio Banking Corporation, as Lender
 
 
 
 
 
 
By
/s/ JOHN A. MARIAN
 
 
 
Name: John A. Marian
 
 
 
Title: Vice President
 
 
 
 
 
 
U.S. Bank, National Association, as Lender
 
 
 
 
 
 
By
/s/ PATRICK ENGEL
 
 
 
Name: Patrick Engel
 
 
 
Title: Vice President
 
 
 
 
 
 
JPMorgan Chase Bank, N.A., as Lender
 
 
 
 
 
 
By
/s/ ANTJE B. FOCKE
 
 
 
Name: Antje B. Focke
 
 
 
Title: Senior Underwriter
 
 
 
 
 
 
AgStar Financial Services, FLCA, as Voting Participant to Subsection 8.07(f) of
the Credit Agreement
 
 
 
 
 
 
By
/s/ TROY MOSTAERT
 
 
 
Name: Troy Mostaert
 
 
 
Title: Vice President Capital Markets
 
 
 
 
 
 
Farm Credit East, ACA, as Lender
 
 
 
 
 
 
By
/s/ JUSTIN BROWN
 
 
 
Name: Justin Brown
 
 
 
Title: Vice President





--------------------------------------------------------------------------------




 
 
Regions Bank, as Lender
 
 
 
 
 
 
By
/s/ LOUIS COSTANZA
 
 
 
Name: Louis Costanza
 
 
 
Title: Vice President
 
 
 
 
 
 
DNB BANK ASA, Grand Cayman Branch, as Lender
 
 
 
 
 
 
By
/s/ KRISTIE LI
 
 
 
Name: Kristie Li
 
 
 
Title: First Vice President
 
 
 
 
 
 
By
/s/ PAL BOGER
 
 
 
Name: Pal Boger
 
 
 
Title: Vice President
 
 
 
 
 
 
Branch Banking and Trust Company, as Lender
 
 
 
 
 
 
By
/s/ C. WILLIAM BUCHHOLZ
 
 
 
Name: C. William Buchholz
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
[SYNOVUS BANK], as Lender
 
 
 
 
 
 
By
/s/ MICHAEL SAWICKI
 
 
 
Name: Michael Sawicki
 
 
 
Title: Corporate Banking
 
 
 
 
 
 
SunTrust Bank, as Lender
 
 
 
 
 
 
By
/s/ BAERBEL FREUDENTHALER
 
 
 
Name: Baerbel Freudenthaler
 
 
 
Title: Director







--------------------------------------------------------------------------------






SCHEDULE I
COMMITMENT AMOUNTS
AND APPLICABLE LENDING OFFICES








ON FILE WITH THE ADMINISTRATIVE AGENT




--------------------------------------------------------------------------------










Schedule 2.03
Existing Letters of Credit


Issuer
Applicant
Issue Date
Letter of Credit Number
Stated Amount
Beneficiary
JPMorgan Chase
Rayonier Inc.
3/10/2004
T-246110
$3,141,132.00
ACE American Insurance Company, Insurance Company of North America and Pacific
Employers Insurance Company
Credit-Suisse
Rayonier Inc.
10/14/2011
TS-07006218
$669,549.00
ACE American Insurance Company







--------------------------------------------------------------------------------






Schedule 4.01(g)
Disclosed Litigation


None.




--------------------------------------------------------------------------------






Schedule 4.01(l)
Environmental Matters
(i)    Environmental Laws and Environmental Permits:
None.


(ii)    Environmental Action:
None.
(iii)    Release of Hazardous Materials:
None.






--------------------------------------------------------------------------------










Schedule 4.01(m)
NPL Properties


None.




--------------------------------------------------------------------------------








Schedule 4.01(n)
Transport of Hazardous Materials
None.




--------------------------------------------------------------------------------






Schedule 4.01(o)
Post Retirement Benefit Obligations


None.




--------------------------------------------------------------------------------






Schedule 5.03(b)
Existing Liens
Liens granted in favor of Metropolitan Life Insurance Company, as lender, and
Rayonier Gulf Timberlands LLC, as borrower, pursuant to that certain
Consolidated, Amended and Restated Loan Agreement dated November 23, 2011 (as
amended, the “Loan Agreement”), to secure loans made under such Loan Agreement
in the original principal amount of $105,000,000, the outstanding principal
amount of which on October 11, 2012, is $73,500,000.




--------------------------------------------------------------------------------






Schedule 5.03(g)
Existing Subsidiary Debt




Subsidiary
Amount
Rate
Rayonier Gulf Timberlands LLC
$21,000,000.00
4.35%
Rayonier Gulf Timberlands LLC
$52,500,000.00
4.35%
Rayonier Forest Resources, LP
$112,500,000.00
8.638%







--------------------------------------------------------------------------------






Schedule 8.07(f)
Designated Farm Credit Lenders




AgFirst Farm Credit Bank
AgStar Financial Services, FLCA
Farm Credit Bank of Texas












--------------------------------------------------------------------------------






EXHIBIT A -- FORM OF
REVOLVING CREDIT PROMISSORY NOTE


U.S.$_______________    Dated: _______________, 20__


FOR VALUE RECEIVED, the undersigned, [NAME OF A BORROWER], a [____________]
corporation/limited liability company (the “Borrower”), HEREBY PROMISES TO PAY
to the order of _________________________ (the “Lender”) for the account of its
Applicable Lending Office on the Termination Date (each as defined in the Credit
Agreement referred to below) the principal sum of U.S.$[amount of the Lender's
Commitment in figures] or, if less, the aggregate principal amount of the
Revolving Credit Advances made by the Lender to the Borrower pursuant to the
Amended and Restated Five-Year Revolving Credit Agreement, dated as of October
11, 2012 among Rayonier Inc., Rayonier TRS Holdings, Inc. and Rayonier Operating
Company LLC, as borrowers, the Lender and certain other lenders parties thereto,
the issuing banks parties thereto, and Credit Suisse AG, acting through one or
more of its affiliates or branches (“CS”), as Administrative Agent for the
Lender and such other lenders (as amended or modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined) outstanding on the Termination Date.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.
Both principal and interest are payable in lawful money of the United States of
America to CS, as Administrative Agent, at The Bank of New York, ABA No.
02100018, Account No. 8900492627, Account Name: CS - Agency Cayman Account,
Reference: Rayonier or such other account in the United States as the
Administrative Agent may designate from time to time by notice to the Borrower,
in same day funds. Each Revolving Credit Advance made by the Lender to the
Borrower pursuant to the Credit Agreement, and all payments made on account of
principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto which is part of this Promissory
Note.
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Revolving Credit Advances by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Revolving Credit Advance being evidenced
by this Promissory Note and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.
The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.
This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.
 
[NAME OF A BORROWER]
By
Name:
Title:







--------------------------------------------------------------------------------




ADVANCES AND PAYMENTS OF PRINCIPAL
Date
Amount of Revolving Credit Advance
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------






EXHIBIT B -- FORM OF NOTICE OF
REVOLVING CREDIT BORROWING
Credit Suisse AG, Cayman Islands Branch,
as Administrative Agent
for the Lenders parties
to the Credit Agreement
referred to below
Eleven Madison Avenue
New York, New York 10010


[Date]
Attention: Agency Department Manager
Ladies and Gentlemen:
The undersigned, [NAME OF A BORROWER], refers to the Amended and Restated
Five-Year Revolving Credit Agreement, dated as of October 11, 2012 (as amended
or modified from time to time, the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among Rayonier Inc., Rayonier TRS
Holdings Inc. and Rayonier Operating Company LLC, as borrowers, certain Lenders
parties thereto, certain Issuing Banks parties thereto, and Credit Suisse AG,
acting through one or more of its affiliates or branches, as Administrative
Agent for said Lenders, and hereby gives you notice, irrevocably, pursuant to
Section 2.02 of the Credit Agreement that the undersigned hereby requests a
Revolving Credit Borrowing under the Credit Agreement, and in that connection
sets forth below the information relating to such Revolving Credit Borrowing
(the “Proposed Revolving Credit Borrowing”) as required by Section 2.02(a) of
the Credit Agreement:
(i)    The Business Day of the Proposed Revolving Credit Borrowing is
_______________, 20__.
(ii)    The Type of Advances comprising the Proposed Revolving Credit Borrowing
is [Alternate Base Rate Advances] [Eurodollar Rate Advances].
(iii)    The aggregate amount of the Proposed Revolving Credit Borrowing is
$_______________.
(iv)    Proceeds of the Proposed Revolving Credit Borrowing are to be wire
-transferred in accordance with the following instructions:
______________________
______________________
______________________
[(v)    The initial Interest Period for each Eurodollar Rate Advance made as
part of the Proposed Revolving Credit Borrowing is _____ month[s].]
The undersigned hereby certifies that, as of the Proposed Revolving Credit
Borrowing, all the applicable conditions contained in Section 3.02 of the Credit
Agreement have been satisfied (or waived pursuant to Section 8.01 of the Credit
Agreement).




--------------------------------------------------------------------------------




 
Very truly yours,


[NAME OF A BORROWER]
By
Name:
Title:





--------------------------------------------------------------------------------








EXHIBIT C -- FORM OF
GUARANTEE AGREEMENT


[See attached].






--------------------------------------------------------------------------------






AMENDED AND RESTATED GUARANTEE AGREEMENT
AMENDED AND RESTATED GUARANTEE AGREEMENT dated as of October 11, 2012 (this
“Agreement”), among (a) RAYONIER INC., a North Carolina corporation
(“Rayonier”), (b) RAYONIER TRS HOLDINGS INC., a Delaware corporation (“TRS”),
(c) RAYONIER OPERATING COMPANY LLC, a Delaware limited liability company(“ROC”;
Rayonier, TRS and ROC, each a “Guarantor” and collectively, the “Guarantors”),
and (d) CREDIT SUISSE AG, acting through one or more of its affiliates or
branches, as administrative agent (the “Administrative Agent”) for the
Guaranteed Parties (as defined below).
Reference is made to (i) the Five-Year Revolving Credit Agreement dated as of
April 21, 2011(as amended by that certain Incremental Assumption Agreement,
dated as of August 20, 2011 and as further amended, supplemented or otherwise
modified prior to the date hereof, the “Original Credit Agreement”), among
Rayonier, TRS, ROC and Rayonier Forest Resources, L.P. (“RFR”), as borrowers,
the lenders from time to time party thereto (the “Lenders”), the Issuing Banks
from time to time party thereto (the “Issuing Banks”) and the Administrative
Agent, and (ii) the Guarantee Agreement, dated as of April 21, 2011 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Original
Guarantee Agreement”), among the Guarantors, RFR and the Administrative Agent.
Rayonier, TRS, ROC and RFR, as borrowers under the Original Credit Agreement,
the Lenders, the Issuing Banks and the Administrative Agent desire to amend and
restate the Original Credit Agreement and the Original Guarantee Agreement in
their entireties pursuant to the terms of (i) the First Amendment and
Restatement Agreement, dated as of the date hereof (the “First Restatement
Agreement”), and (ii) the Amended and Restated Five-Year Revolving Credit
Agreement attached thereto as Annex A (the “Credit Agreement”). Capitalized
terms used and not defined herein have the meanings assigned to them in the
Credit Agreement.
It is a condition precedent to the effectiveness of the First Restatement
Agreement and the Credit Agreement that the Guarantors execute and deliver this
Agreement.
Each of the Guarantors is a Borrower under (and as defined in) the Credit
Agreement and acknowledges that it will derive substantial benefit from the
making of the Revolving Credit Advances by the Lenders and the issuance of the
Letters of Credit by the Issuing Banks.
Accordingly, the parties hereto agree that the Original Guarantee Agreement is
amended and restated in its entirety as follows:
SECTION 1.    Guarantees. Each Guarantor unconditionally guarantees, jointly
with each other Guarantor and severally, as a primary obligor and not merely as
a surety, (a) the due and punctual payment by each Borrower (other than itself)
of (i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Revolving Credit Advances made to such Borrower, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by such Borrower
under the Credit Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of such Borrower to the Administrative Agent and
each Lender under the Credit Agreement and the other Loan Documents
(collectively, the “Guaranteed Parties”), whether such amounts shall have
accrued prior to, on or after the Closing Date, (b) the due and punctual payment
and performance of all covenants, agreements, obligations and liabilities of
each Borrower (other than itself), monetary or otherwise, under or pursuant to
the Credit Agreement and the other Loan Documents, and (c) the due and punctual
payment and performance of all obligations of each Borrower (other than itself),
monetary or otherwise, under each Interest Rate Agreement in effect on the
Closing Date to which any Lender (or an Affiliate of a Lender) is a party and
each Interest Rate Agreement entered into after the Closing Date with any
counterparty that is a Lender (or an Affiliate of a Lender) at the time such
Interest Rate Agreement is entered into (all the monetary and other obligations
referred to in the preceding clauses (a) through (c) being collectively called
the “Obligations”).
Anything contained in this Agreement to the contrary notwithstanding, the
obligations of TRS and ROC hereunder, shall be limited to a maximum aggregate
amount equal to the greatest amount that would not render such obligations
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
Title 11 of the United States Code or any provisions of applicable law
(collectively, the “Fraudulent Transfer Laws”), in each case after giving effect
to all other




--------------------------------------------------------------------------------




liabilities of TRS and ROC contingent or otherwise, that are relevant under the
Fraudulent Transfer Laws and after giving effect as assets to the value (as
determined under the applicable provisions of the Fraudulent Transfer Laws) of
any rights to subrogation, contribution, reimbursement, indemnity or similar
rights of TRS and ROC, as the case may be, pursuant to (i) applicable law, or
(ii) any agreement providing for an equitable allocation among TRS or ROC, as
the case may be, and other Affiliates of Rayonier of obligations arising under
Guarantees by such parties.
Each Guarantor further agrees that the Obligations may be extended or renewed,
in whole or in part, without notice to or further assent from it, and that it
will remain bound upon its guarantee notwithstanding any extension or renewal of
any Obligation.
SECTION 2.    Obligations Not Waived. To the fullest extent permitted by
applicable law, each Guarantor waives presentment to, demand of payment from and
protest to the applicable Borrower and any other guarantor of any of the
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment. To the fullest extent permitted by applicable law, the
obligations of each Guarantor hereunder shall not be affected by, and each
Guarantor hereby waives any defense arising by reason of, (a) the failure of the
Administrative Agent or any other Guaranteed Party to assert any claim or demand
or to enforce or exercise any right or remedy against the applicable Borrower or
any other guarantor under the provisions of the Credit Agreement, any other Loan
Document or otherwise, (b) any rescission, waiver, amendment or modification of,
or any release from any of the terms or provisions of this Agreement, any other
Loan Document, any Guarantee or any other agreement, including with respect to
any other Guarantor under this Agreement, or (c) the failure to take or perfect
any security interest in, or the release of, any collateral security held by or
on behalf of any Guaranteed Party.
SECTION 3.    Guarantee of Payment. Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any other Guaranteed Party to any collateral security held for payment of the
Obligations or any balance of any deposit or other account or credit on the
books of the Administrative Agent or any other Guaranteed Party in favor of the
applicable Borrower or any other person.
SECTION 4.    No Discharge or Diminishment of Guarantee. The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the applicable Borrower's Obligations except contingent
indemnification and reimbursement obligations, which pursuant to Section 8.04(f)
of the Credit Agreement shall survive the termination of the Loan Documents and
the payment in full of all obligations referred to in such Section 8.04(f)),
including any claim of waiver, release, surrender, alteration or compromise of
any of the applicable Borrower's Obligations, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of such Obligations, any law
or regulation of any jurisdiction or any other event affecting any term of an
Obligation or any other circumstance that might constitute a defense of the
applicable Borrower or any Guarantor. Without limiting the generality of the
foregoing, the obligations of each Guarantor hereunder shall not be discharged
or impaired or otherwise affected by the failure of the Administrative Agent or
any other Guaranteed Party to assert any claim or demand or to enforce any
remedy under the Credit Agreement, any other Loan Document or any other
agreement, by any waiver or modification of any provision of any thereof, by any
default, failure or delay, willful or otherwise, in the performance of the
applicable Borrower's Obligations, or by any other act or omission that may or
might in any manner or to any extent vary the risk of any Guarantor or that
would otherwise operate as a discharge of each Guarantor as a matter of law or
equity (other than the indefeasible payment in full in cash of all of the
applicable Borrower's Obligations), and each Guarantor hereby waives any defense
arising by reason of any of the foregoing actions.
SECTION 5.    Defenses of Borrower Waived. To the fullest extent permitted by
applicable law, each of the Guarantors waives any defense based on or arising
out of any defense of the applicable Borrower or the unenforceability of the
applicable Borrower's Obligations or any part thereof from any cause or the
cessation from any cause of the liability of the applicable Borrower (other than
the final and indefeasible payment in full in cash of such Borrower's
Obligations except contingent indemnification and reimbursement obligations,
which pursuant to Section 8.04(f) of the Credit Agreement shall survive the
termination of the Loan Documents and the payment in full of all obligations
referred to in such Section 8.04(f)). The Administrative Agent and the other
Guaranteed Parties may, at their election, foreclose on any collateral security
held by one or more of them by one or more judicial or nonjudicial sales, accept
an assignment of any such collateral security in lieu of foreclosure, compromise
or adjust any part of the applicable Borrower's Obligations, make any other
accommodation with the applicable     
Borrower or any other guarantor or exercise any other right or remedy available
to them against the applicable Borrower or any other guarantor, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the applicable Borrower's Obligations have been fully,
finally and indefeasibly paid in cash. Pursuant to applicable law, each of the
Guarantors waives any defense arising out of any such election even though such
election operates,




--------------------------------------------------------------------------------




pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the applicable Borrower, any other Guarantor or guarantor, as the case may be,
or any collateral security.
SECTION 6.    Agreement to Pay; Subordination. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Guaranteed Party has at law or in equity against any Guarantor by virtue
hereof, each Guarantor hereby agrees that, upon the failure of any Borrower
(other than itself) to pay any of its Obligations when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, such Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Administrative Agent or such other Guaranteed Party as
designated thereby in cash the amount of such unpaid Obligations. Upon payment
by any Guarantor of any sums to the Administrative Agent or any Guaranteed Party
as provided above, all rights of such Guarantor against the applicable Borrower
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subordinate and
junior in right of payment to the prior indefeasible payment in full in cash of
all the respective Borrower's Obligations. In addition, any indebtedness of any
Borrower now or hereafter held by any Guarantor is hereby subordinated in right
of payment to the prior payment in full of the Obligations during the existence
of an Event of Default. If any amount shall erroneously be paid to any Guarantor
on account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right, or (ii) any such indebtedness of any Borrower, such amount shall
be held in trust for the benefit of the Guaranteed Parties and shall forthwith
be paid to the Administrative Agent to be credited against the payment of the
applicable Borrower's Obligations, whether matured or unmatured, in accordance
with the terms of the Loan Documents.
SECTION 7.    Information. Each of the Guarantors assumes all responsibility for
being and keeping itself informed of each applicable Borrower's financial
condition and assets, all other circumstances bearing upon the risk of
nonpayment of such Borrower's Obligations and the nature, scope and extent of
the risks that such Guarantor assumes and incurs hereunder, and agrees that none
of the Administrative Agent or the other Guaranteed Parties will have any duty
to advise any of the Guarantors of information known to it or any of them
regarding such circumstances or risks.
SECTION 8.    Representations and Warranties; Taxes. Each of the Guarantors
represents and warrants as to itself that all representations and warranties
relating to it contained in the Credit Agreement or any other Loan Document are
true and correct in all material respects except for representations and
warranties which by their terms refer to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date) and except for representations and warranties
which are qualified by materiality (in which case such representations and
warranties shall be true and correct). Each Guarantor agrees that the provisions
of Section 2.15 of the Credit Agreement shall apply equally to each Guarantor
with respect to the payments made by it hereunder.


SECTION 9.    Termination. The Guarantees made hereunder (a) shall terminate
when all the Obligations except contingent indemnification and reimbursement
obligations, which pursuant to Section 8.04(f) of the Credit Agreement shall
survive the termination of the Loan Documents and the payment in full of all
obligations referred to in such Section 8.04(f), have been indefeasibly paid in
full and the Lenders have no further commitment to lend under the Credit
Agreement, the LC Exposure has been reduced to zero or Cash Collateralized and
the Issuing Banks have no further obligation to issue Letters of Credit under
the Credit Agreement, and (b) shall continue to be effective or be reinstated,
as the case may be, if at any time payment, or any part thereof, of any
Obligation is rescinded or must otherwise be restored by any Guaranteed Party or
any Guarantor upon the bankruptcy or reorganization of any Borrower or any
Guarantor or otherwise.
SECTION 10.    Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. This Agreement shall become effective
as to any Guarantor when a counterpart hereof executed on behalf of such
Guarantor shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter this Agreement shall be binding upon, and inure to the
benefit of such Guarantor, the Administrative Agent and the other Guaranteed
Parties and their respective successors and assigns, except that no Guarantor
may assign or otherwise transfer any of its rights or obligations hereunder or
any interest herein (except in connection with any transaction permitted by
Section 5.03(c) or Section 5.03(d) of the Credit Agreement) (and any such
attempted assignment or transfer by any party hereto shall be null and void).
This Agreement shall be construed as a separate agreement with respect to each
Guarantor and may be amended, modified, supplemented, waived or released with
respect to any Guarantor without the approval of any other Guarantor and without
affecting the obligations of any other Guarantor hereunder.
SECTION 11.    Waivers; Amendment. (a) No failure or delay of the Administrative
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any




--------------------------------------------------------------------------------




abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent hereunder
and of the other Guaranteed Parties under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Guarantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on any Guarantor in any case shall entitle such
Guarantor to any other or further notice or demand in similar or other
circumstances.    


(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Guarantors with respect to which such waiver, amendment or modification relates
and the Administrative Agent, with the prior written consent of the Required
Lenders (except as otherwise provided in the Credit Agreement).
SECTION 12.    Governing Law. This Agreement and the other Loan Documents and
any claims, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.
SECTION 13.    Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 8.02 of the Credit Agreement.
SECTION 14.    Survival of Agreement; Severability. (a) All covenants,
agreements, representations and warranties made by the Guarantors herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Administrative Agent and the other Guaranteed
Parties and shall survive the making by the Lenders of the Revolving Credit
Advances and the issuance of the Letters of Credit by the Issuing Banks
regardless of any investigation made by the Guaranteed Parties or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Revolving Credit Advance or any other fee or
amount payable under this Agreement or any other Loan Document is outstanding
and unpaid, the LC Exposure does not equal zero or has not been Cash
Collateralized or the Commitments and the LC Commitment have not been
terminated.
(b)    In the event any one or more of the provisions contained in this
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 15.    Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 10. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.    


SECTION 16.    Rules of Interpretation. The rules of interpretation specified in
Article I of the Credit Agreement shall be applicable to this Agreement.
SECTION 17.    Jurisdiction; Consent to Service of Process. (a) Each Guarantor
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Guaranteed Party, any Issuing Bank, or any Related Party of the foregoing in
any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in the Borough of Manhattan, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided




--------------------------------------------------------------------------------




by law. Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent, any Guaranteed Party or any Issuing Bank
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Guarantor or its properties in the courts
of any jurisdiction.
(b)    Each Guarantor irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in clause (a) of Section 17 of this Agreement. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(c)    Each party hereto irrevocably consents to service of process at the
address provided for notices in Section 13. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.
SECTION 18.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 18.
SECTION 19.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Guaranteed Party is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held, and other obligations (in whatever
currency) at any time owing, by such Guaranteed Party or any such Affiliate, to
or for the credit or the account of any Guarantor against any and all of the
obligations of such Guarantor now or hereafter existing under this Agreement or
any other Loan Document to such Guaranteed Party or their respective Affiliates,
irrespective of whether or not such Guaranteed Party or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of such Guarantor may be contingent or unmatured or are owed to
a branch, office or Affiliate of such Guarantor different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness. The
rights of each Guaranteed Party and their respective Affiliates under this
Section 19 are in addition to other rights and remedies (including other rights
of set-off) that such Guaranteed Party or their respective Affiliates may have.
SECTION 20. Original Guarantee Agreement. This Agreement shall amend and restate
the Original Guarantee Agreement in its entirety, and the rights and obligations
of the parties under the Original Guarantee Agreement shall be subsumed within
and be governed by this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
RAYONIER INC.


By________________________________
Name: Hans E. Vanden Noort
Title: Senior Vice President and Chief Financial Officer


RAYONIER OPERATING COMPANY LLC
By________________________________
Name: Hans E. Vanden Noort
Title: Senior Vice President and Chief Financial Officer
 
RAYONIER TRS HOLDINGS INC.


By________________________________
Name: Hans E. Vanden Noort
Title: Senior Vice President and Controller





 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent
By
Name:
Title:
By
Name:
Title:





--------------------------------------------------------------------------------






EXHIBIT D -- FORM OF
CLOSING CERTIFICATE
[NAME OF A BORROWER]
Pursuant to Section 3.01(e) of the Amended and Restated Five-Year Revolving
Credit Agreement dated as of October 11, 2012 among Rayonier Inc., Rayonier TRS
Holdings Inc. and Rayonier Operating Company LLC, as borrowers, the Lenders
party thereto, the Issuing Banks party thereto, and Credit Suisse AG, acting
through one or more of its affiliates or branches (“CS”), as Administrative
Agent for the Lenders (as amended or modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined), the
undersigned hereby certifies that [he or she] is the _____________ of [NAME OF A
BORROWER] (the “Borrower”) and in such capacity further certifies as follows:
1.    The representations and warranties of the Borrower set forth in the Credit
Agreement and each of the other Loan Documents to which the Borrower is a party,
are true and correct in all material respects on and as of the date hereof.
2.    No Default or Event of Default has occurred and is continuing as of the
date hereof or will have occurred immediately after giving effect to the
transactions to be consummated under the Credit Agreement on the date hereof.
IN WITNESS WHEREOF, the undersigned has hereunto set his/her name.
 


Name:
Title:
Date: _______________, 2012
 







--------------------------------------------------------------------------------






EXHIBIT E - FORM OF
ASSIGNMENT AND ASSUMPTION AGREEMENT


This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Effective Date set forth below (the “Effective Date”) and is entered into by and
between the Assignor as defined below (the “Assignor”) and the Assignee as
defined below (the “Assignee”). Capitalized terms used in this Assignment and
not otherwise defined herein have the meanings specified in the Credit Agreement
identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment as if set forth herein in
full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below, the interest in and to all of the
Assignor's rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor's outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters of credit and
swingline loans) (the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment,
without representation or warranty by the Assignor.
1.
Assignor:    ______________________________

2.
Assignee:    ______________________________ [and is an Affiliate/Approved Fund1]

3.
Borrower(s):    Rayonier Inc. (“Rayonier”), Rayonier TRS Holdings Inc. (“TRS”)
and Rayonier Operating Company LLC (“ROC”)

4.
Administrative Agent:    Credit Suisse AG (“Credit Suisse”), acting through one
or more of its affiliates or branches, as Administrative Agent (the
“Administrative Agent”) under the Credit Agreement

5.
Credit Agreement: The Amended and Restated Five-Year Revolving $450,000,000
Credit Agreement dated as of October 11, 2012 among Rayonier, TRS and ROC, as
Borrowers, the Lenders (as defined therein), the Issuing Banks (as defined
therein), and Credit Suisse, acting through one or more of its affiliates or
branches, as Administrative Agent for the Lenders

6.
Assigned Interest:

Facility Assigned
 
 
 
 

Aggregate Amount of Commitment/Loans for all Lenders
 
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans2
CUSIP Number
Facility
$
$
%
 



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
1 Select as applicable.
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.




--------------------------------------------------------------------------------




The terms set forth in this Assignment are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]


By:     
Name:
Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By:     
Name:
Title:
Consented to and Accepted:


CREDIT SUISSE AG, Cayman Islands Branch,
as Administrative Agent




By:     
Name:
Title:




By:     
Name:
Title:




[Consented to:
RAYONIER INC.




By:     
Name:
Title:]




--------------------------------------------------------------------------------






ANNEX 1


[INSERT NAME OF BORROWER]
$________________ CREDIT AGREEMENT


STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT


1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Loan Documents”),
or any collateral thereunder, (iii) the financial condition of the Borrower, any
of their Subsidiaries or Affiliates or any other Person obligated in respect of
any Loan Document or (iv) the performance or observance by the Borrower, any of
their Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to subsection
5.01(k) thereof, as applicable, and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and to purchase the Assigned Interest on the basis of which
it has made such analysis and decision, and (v) if it is a Foreign or non-US
Lender, attached to the Assignment is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement, duly completed and executed
by the Assignee; and (b) agrees that (i) it will, independently and without
reliance on Administrative Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.
This Assignment may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment by telecopy shall be effective as delivery of
a manually executed counterpart of this Assignment. THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLE.




--------------------------------------------------------------------------------








EXHIBIT F -- FORM OF
SOLVENCY CERTIFICATE
Date: October [ ], 2012
To the Administrative Agent
and each of the Lenders
party to the Credit Agreement
referred to below:
I, the undersigned, the Chief Financial Officer of Rayonier Inc., a Delaware
Corporation (“Rayonier”), in that capacity only and not in my individual
capacity (and without personal liability), do hereby certify as of the date
hereof, and based upon facts and circumstances as they exist as of the date
hereof (and disclaiming any responsibility for changes in such facts and
circumstances after the date hereof), that:
1.    This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 3.01(f) of the Amended and Restated Five-Year Revolving
Credit Agreement, dated as of October 11, 2012, among RAYONIER, RAYONIER TRS
HOLDINGS INC., a Delaware corporation (“TRS”), and RAYONIER OPERATING COMPANY
LLC, a Delaware limited liability company (“ROC”; each of Rayonier, TRS and ROC
being referred to herein individually as a “Borrower”, and collectively as the
“Borrowers”), the Lenders from time to time party thereto, the Issuing Banks
from time to time party hereto, CREDIT SUISSE AG, acting through one or more of
its affiliates or branches (“Credit Suisse”), as administrative agent on behalf
of the Lenders (in such capacity, the “Administrative Agent”), CREDIT SUISSE
SECURITIES (USA) LLC (“Credit Suisse Securities”), as Sole Bookrunner, MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED and J.P. MORGAN SECURITIES LLC, as
Co-Syndication Agents, SUNTRUST BANK, US BANK, N.A., TD BANK, N.A. and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents, and CREDIT SUISSE
SECURITIES and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Joint Lead
Arrangers. (the “Credit Agreement”). Unless otherwise defined herein,
capitalized terms used in this certificate shall have the meanings set forth in
the Credit Agreement.
2.    For purposes of this certificate, the terms below shall have the following
definitions:
(a)    “Fair Value”
The amount at which the aggregate assets of Rayonier and its consolidated
Subsidiaries (including, without limitation, goodwill) would change hands
between an independent willing buyer and an independent willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts and neither being under any compulsion to act.
(b)    “Present Fair Salable Value”
The amount that may be realized by an independent willing seller from an
independent willing buyer if Rayonier's and Rayonier's consolidated
Subsidiaries' aggregate assets (including, without limitation, goodwill) are
sold with reasonable promptness in an arm's-length transaction under present
conditions for the sale of assets of the business comprising such entity in an
existing and not theoretical market.
(c)    “Stated Liabilities”
The aggregate recorded liabilities (including contingent liabilities that would
be recorded as liabilities in accordance with GAAP) of Rayonier and its
consolidated Subsidiaries, as of the date hereof after giving effect to the
extension of the Revolving Credit Advances contemplated by the Credit Agreement,
determined in accordance with GAAP consistently applied.
(d)    “Identified Contingent Liabilities”




--------------------------------------------------------------------------------




The reasonably estimated liabilities of Rayonier and its consolidated
Subsidiaries that may result from, without limitation, threatened or pending
litigation, asserted claims and assessments, environmental conditions,
guaranties, indemnities, contract obligations, uninsured risks, purchase
obligations, taxes, and other contingent liabilities of Rayonier and its
consolidated Subsidiaries, as identified and explained in terms of their nature
and estimated dollar amount by responsible officers of Rayonier.
(e)    “Does Not Have Unreasonably Small Capital”
This phrase relates to the ability of Rayonier and its consolidated Subsidiaries
to continue as a going concern and not lack sufficient capital for the
businesses in which it is engaged, and will be engaged, as management has
indicated such businesses are now conducted and are proposed to be conducted.
(f)    “New Financing”
New indebtedness incurred, assumed or guaranteed by Rayonier, TRS and ROC
pursuant to the Credit Agreement.
3.    For purposes of this certificate, I, or officers of Rayonier under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below:
(a)    I have reviewed the financial statements (including the pro forma
financial statements) referred to in Section 5.01(k)(i) and (ii) of the Credit
Agreement;
(b)    I have knowledge of and have reviewed to my satisfaction the Credit
Agreement;
(c)    As the Chief Financial Officer of Rayonier, I am familiar with the
financial condition of Rayonier and its consolidated Subsidiaries; and
(d)     I have made such other investigations and inquiries as I have deemed
appropriate, having taken into account the nature of the particular business
anticipated to be conducted by Rayonier and its consolidated Subsidiaries after
the extension of credit (including revolving credit advances and issuance(s) of
letters of credit) contemplated by the Credit Agreement.
4.    Based on the foregoing, I hereby certify on behalf of Rayonier that,
before and after giving effect to the extension of any Revolving Credit Advances
contemplated by the Credit Agreement on the date hereof, (i) the Fair Value and
the Present Fair Saleable Value of the aggregate assets of Rayonier and its
consolidated Subsidiaries exceed the sum of the liabilities of Rayonier and its
consolidated Subsidiaries (including, without limitation, all Stated
Liabilities, and all Identified Contingent Liabilities); (ii) Rayonier (together
with its consolidated Subsidiaries), Does Not Have Unreasonably Small Capital;
(iii) Rayonier and its consolidated Subsidiaries have sufficient assets and cash
flow to pay their liabilities (including, without limitation, the Stated
Liabilities and the Identified Contingent Liabilities), as such liabilities
mature or otherwise become absolute or due; and (iv) Rayonier and its
consolidated Subsidiaries, on a consolidated basis, are “solvent” within the
meaning given to that term and similar terms under any United States federal or
state laws relating to fraudulent transfers and conveyances.
5.    No Borrower intend, in consummating the transactions contemplated by the
Credit Agreement, to hinder, delay or defraud either present or future creditors
or any other Person to which any Borrower is, or will become on or after the
date hereof, indebted.
* * *




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate in
such undersigned's capacity as Chief Financial Officer of Rayonier, on behalf of
Rayonier, and not individually, as of the date first written above.


By:    _________________________
Name:
Title: Chief Financial Officer


